 
 
Exhibit 10.35
 
ACQUISITION AGREEMENT
by and among
GARY GIORDANO and THOMAS GIORDANO, as the Sellers,
25 VAN KEUREN LLC, as the Applicant,
and
CLEANTECH BIOFUELS, INC.,
as Parent,
and
A WHOLLY OWNED SUBSIDIARY OF THE PARENT,
as the Buyer
 
 
As of June 23, 2016
 


 
 

TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
ARTICLE I
DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
List of Defined Terms
5
Section 1.3
References and Titles
6
ARTICLE II
SALE OF INTERESTS
6
Section 2.1
Purchase and Sale of the Ownership Interests
6
Section 2.2
Closing
6
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS RELATING TO THE GIORDANO PARTIES
7
Section 3.1
Organization, Standing and Power
7
Section 3.2
Capitalization
7
Section 3.3
Financial Statements
8
Section 3.4
Properties of Van Keuren
8
Section 3.5
Books and Records
8
Section 3.6
No Conflict or Violation; Consents and Approvals
8
Section 3.7
Absence of Certain Changes
9
Section 3.8
Compliance with Law
9
Section 3.9
Permits
9
Section 3.10
Contracts
9
Section 3.11
Litigation
9
Section 3.12
Insurance
9
Section 3.13
Environmental Matters
10
Section 3.14
Labor and ERISA Matters
10
Section 3.15
Taxes
20
Section 3.16
Transactions with Affiliates
11
Section 3.17
Fees and Commissions
11
ARTICLE IV
Representations and warranties of Sellers
11
Section 4.1
Organization, Standing and Power
11
Section 4.2
Authority Relative to the Transaction Documents
11
Section 4.3
No Conflict or Violation; Consents and Approvals
12
Section 4.4
Ownership of Ownership Interests
12
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
12
Section 5.1
Organization, Standing and Power
12
Section 5.2
Authority Relative to the Transaction Documents
12
Section 5.3
No Conflict or Violation; Consents and Approvals
13
Section 5.4
Legal Proceedings
13
Section 5.5
Investment Intent
13

 

 
 
 
Section 5.6
Investment Company Act
13
Section 5.7
Fees and Commissions
13
ARTICLE VI
TAX MATTERS
13
Section 6.1
Tax Matters
13
ARTICLE VII
COVENANTS
15
Section 7.1
Conduct of the Business Pending the Closing
15
Section 7.2
Access and Investigation
15
Section 7.3
Consents and Approvals
16
Section 7.4
Filings
16
Section 7.5
Notification
16
Section 7.6
Further Assurances
17
Section 7.7
Resignation of Managers and Officers
17
ARTICLE VIII
CONDITIONS TO EACH PARTY’S OBLIGATIONS
17
Section 8.1
Regulatory Approvals
17
Section 8.2
Third Party Consents
17
Section 8.3
No Injunction or Proceeding
18
Section 8.4
Closing Deliveries
18
ARTICLE IX
CONDITIONS TO SELLERS’ OBLIGATIONS
18
Section 9.1
Representations and Warranties of Buyer are True
18
Section 9.2
Performance of Buyer
18
Section 9.3
Certificate
18
Section 9.4
Closing Deliveries
18
ARTICLE X
CONDITIONS TO BUYER’S OBLIGATIONS
18
Section 10.1
Representations and Warranties of Sellers are True
18
Section 10.2
Performance of Sellers
18
Section 10.3
Certificate
19
Section 10.4
Closing Deliveries
19
ARTICLE XI
TERMINATION; INDEMNIFICATION
19
Section 11.1
Termination
19
Section 11.2
Procedure and Effect of Termination
19
Section 11.3
Survival of Representations, Warranties and Covenants
20
Section 11.4
Indemnification
20
ARTICLE XII
MISCELLANEOUS
21
Section 12.1
Waivers and Amendments
21
Section 12.2
Entire Agreement; Assignment
21
Section 12.3
Severability
22
Section 12.4
Notices
22

 

 
 
 
Section 12.5
Governing Law
23
Section 12.6
Publicity
23
Section 12.7
Counterparts
23
Section 12.8
Expenses
23
Section 12.9
Affiliate Liability
23
Section 12.10
Parties in Interest
24
Section 12.11
Interpretation
24
 
 
 
EXHIBITS
 
 
Exhibits A
  Form of Lease Agreement
Exhibit B
  Form of Ownership Escrow Agreement
Exhibit C
  Form of Preferential Tipping Fee Agreement
Exhibit D
  Form of Lease Option Agreement
 
 
 
SELLERS’ DISCLOSURE SCHEDULE
 
Section 3.2(b)
  Subsidiaries
Section 3.3
  Liabilities
Section 3.7
  Absence of Certain Changes
Section 3.10
  Contracts
Section 3.11
  Litigation
Section 3.12
  Insurance
Section 3.13
  Environmental Matters
Section 3.15
  Taxes
Section 3.16
  Transactions with Affiliates
Section 7.1
  Conduct of Business
Section 8.2
  Third Party Consents

 

 
 
ACQUISITION AGREEMENT
This ACQUISITION AGREEMENT (this “Agreement”), dated as of this 23rd day of
June, 2016, is made by and among Gary Giordano, residing 215 Squan Beach Drive,
Mantoloking, NJ 08738 and Thomas Giordano, residing at 31 8th Street, North
Arlington, NJ 07031 (including any of their respective Affiliates, the
“Sellers”) and 25 Van Keuren LLC, a New Jersey limited liability company (“Van
Keuren” or the “Applicant”, and collectively with the Sellers, the “Giordano
Parties”), and CleanTech Biofuels, Inc., a Missouri corporation (the “Parent”),
and a to be formed wholly-owned subsidiary of the Parent (the “Buyer”).
RECITALS:
WHEREAS, Sellers owns all of the outstanding membership interests in Van Keuren;
WHEREAS, an affiliate of the Giordano Parties owns a parcel of real property
located at 160 James Avenue in the City of Jersey City, in the State of New
Jersey (the “Site”);
WHEREAS, the Site is currently leased to Joseph Smentkowski, Inc., a New Jersey
corporation (“Smentkowski”), which is owned and controlled by the Sellers;
WHEREAS, Van Keuren has received a solid waste facility waste district plan
inclusion from the New Jersey Meadowlands Commission (the “NJMC”) to operate a
transfer station and material recovery facility on the Site (the “TS/MRF”);
WHEREAS, Van Keuren intends to seek the necessary approvals from the New Jersey
Department of Environmental Protection (the “NJ DEP”) to operate the TS/MRF;
WHEREAS, CleanTech owns and licenses technology related to a biomass recovery
process that can process municipal solid waste into high quality biomass that
can be used for commercial purposes (the “Biomass Recovery Process”);
WHEREAS, CleanTech desires to (1) install its Biomass Recovery Process on the
Site and (2) operate the TS/MRF;
WHEREAS, CleanTech, through the Buyer or an affiliate, intends to lease the Site
from 160 James Avenue, LLC, a New Jersey limited liability company that is owned
and controlled by Giordano (“James Avenue”), following receipt of certain
permits and approvals from the NJ DEP and NJMC;
WHEREAS, CleanTech has agreed to grant to Sellers a preferential tipping fee at
the TS/MRF;
WHEREAS, to protect the Sellers’ interest in the permit to operate the TS/MRF in
the event the Buyer defaults under such lease, the Sellers wishes to retain a
one percent (1%) ownership interest, and a right of reversion in the remaining
ninety-nine percent (99%) interest in Van Keuren, and to accommodate such
concern, the parties will enter into the Ownership Escrow Agreement; and
WHEREAS, Buyer desires to purchase from Sellers ninety-nine percent (99%) of the
ownership interests in Van Keuren.
NOW THEREFORE, in consideration of the mutual covenants contained herein and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1                                Definitions. The terms defined in
this Section 1.1, whenever used herein, shall have the following meanings for
all purposes of this Agreement:
 
2

 
 
“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person. For
purposes of this definition and this Agreement, the term “control” (and
correlative terms) means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a Person.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the city of Newark, New Jersey are authorized or required to close.
“Closing Date Payment” shall mean an amount equal to one million (1,000,000)
shares of common stock of CleanTech Biofuels, Inc., par value $0.001 per share.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Contract” shall mean any agreement, contract, obligation, promise or
undertaking that is legally binding.
“Damages” shall mean any cash, out-of-pocket liabilities, costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages and amounts paid in settlement, except to the extent caused by the gross
negligence, bad faith, willful misconduct or fraud of an Indemnified Party.
“Encumbrance” shall mean any lien, encumbrance, security interest, charge,
mortgage, option, pledge or restriction on use or transfer of any nature
whatsoever (except for encumbrances pursuant to any Permits).
“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), ground waters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
“Environmental Claim” shall mean any pending claim, action, demand, order or
written notice by or on behalf of, any Governmental Entity or other Person
alleging potential liability based on any Environmental Law or environmental
Permit.
“Environmental Law” shall mean all applicable Legal Requirements and rules of
common law pertaining to the Environment and public or employee health and
safety of the federal government of the United States of America and the State
of New Jersey, or any political subdivision thereof, and any similar or
analogous statutes, regulations and decisional law of any Governmental Entity,
as each of the foregoing may be amended and in effect on or prior to the
Closing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.“GAAP”
shall mean United States generally accepted accounting principles as in effect
on the date or for the period with respect to which such principles are applied.
“Giordano Parties” shall mean, collectively, the Sellers and Van Keuren. Each
such entity may individually be referred to as a “Giordano Party.”
“Hazardous Materials” shall mean any waste, wastewater, air emission or other
substance that is regulated, listed, defined, designated or classified as, or
otherwise determined to be, hazardous, radioactive or toxic under or pursuant to
any applicable Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof and asbestos or
asbestos-containing materials.
“Knowledge” shall mean, with respect to any Person, the actual knowledge of an
officer, director, manager, member or partner of such Person, without further
inquiry or investigation.
“Lease Agreement” shall mean the Lease Agreement between James Avenue and the
Buyer in substantially the same form attached hereto as Exhibit A.
 
3

 
 
 
“Lease Option Agreement” shall mean the Lease Option Agreement between James
Avenue and the Buyer in the substantially the form attached hereto as Exhibit D.
“Legal Requirement” shall mean any Federal, state, local, municipal or other
administrative order, constitution, law, ordinance, principle of common law,
regulation, statute or treaty.
“Material Adverse Effect” shall mean a material adverse effect on the (i)
financial condition or operations of the Giordano Parties, taken as a whole or
(ii) the ability of Sellers to perform its obligations under this Agreement,
excluding any effect related to or resulting from (a) any event affecting the
United States or global economy or capital or financial markets generally, (b)
any change in conditions in the industries in which the Giordano Parties or
their customers conduct business, (c) any change in any Legal Requirement or in
the authoritative interpretations thereof or in regulatory guidance related
thereto, (d) any earthquake or similar catastrophe, or acts of war, sabotage,
terrorism, military action or any escalation or worsening thereof or (e) this
Agreement, the announcement thereof and/or the transactions contemplated hereby.
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any Governmental Entity
or by any arbitrator.
“Ownership Escrow Agreement” shall mean the Ownership Escrow Agreement by and
among the Sellers, the Buyer and the Escrow Agent, in substantially the same
form attached hereto as Exhibit B.
“Person” shall mean any individual, partnership, joint-stock company, joint
venture, corporation, limited liability company, trust, unincorporated
organization or other entity or a Governmental Entity or political subdivision
thereof.
“Preferential Tipping Fee Agreement” shall mean the Preferential Tipping Fee
Agreement between the Buyer and the Sellers in substantially the same form
attached hereto as Exhibit C.
 “Securities Act” shall mean the Securities Act of 1933, as amended.
“Sellers’ Disclosure Schedule” shall mean the disclosure schedule delivered by
Sellers to Buyer concurrently with the execution and delivery of this Agreement.
Disclosure of any fact or item in the Sellers’ Disclosure Schedule referenced by
a particular paragraph or section in this Agreement shall, should the existence
of the fact or item or its contents be relevant to any other paragraph or
section in this Agreement, be deemed to be disclosed with respect to such other
paragraph or section whether or not a specific cross-reference appears.
“Subsidiary” shall mean, with respect to any Person:
(a)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of capital stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned, directly or
indirectly, by such Person; and
(b)           any other entity (other than a corporation), including a
partnership, joint venture or limited liability company, in which the specified
Person, one or more Subsidiaries thereof or the specified Person and one or more
Subsidiaries thereof, directly or indirectly, at the date of determination
thereof, has or have at least a majority of the voting stock or other ownership
interests of such entity.
“Tax Claims” shall mean any claims, actions, causes of action, liabilities,
losses, damages, deficiencies, judgments, settlements, costs and expenses
whatsoever (including reasonable out-of-pocket expenses and reasonable
attorneys’ fees), whether or not resulting from third party claims, relating to
Taxes.
 
4

 
 
 
“Taxes” shall mean all income, gross receipts, profits, franchise, single
business, sales, use, occupation, property (including in lieu-of-taxes),
capital, environmental, employment, severance, excise, workers’ compensation,
social security, withholding or similar taxes or other governmental fees or
charges of a similar nature, however denominated, imposed by any Federal, state,
local or other political subdivision taxing authority, together with any
interest, additions or penalties with respect thereto.
“Tax Return” shall mean any return, report, statement, information or other
document including any amendment thereto filed or to be filed or required to be
filed or supplied to any Federal, state, or local Tax authority or any other
Government Entity with respect to Taxes, including, where permitted or required,
combined or consolidated returns for any group of entities.
“Transaction Documents” shall mean collectively this Agreement, the Lease
Agreement, the Preferential Tipping Fee Agreement, the Ownership Escrow
Agreement, and all other documents, instruments and certificates executed in
connection with the transactions contemplated by this Agreement.
“Transaction Regulatory Approvals” shall mean all permits and approvals by the
NJMC, the NJ DEP and the City of Jersey City and any other Government Entity
necessary to operate the TS/MRF, including pursuant to N.J.A.C. 7:26-1 et seq.
and any applicable federal laws or regulations.
Section 1.2                                List of Defined Terms.
Terms
Defined in Section
 
Agreement                                                                                                                       
Preamble
Balance
Sheet                                                                                                                       
3.3(a)
Buyer                                                                                                                       
Preamble
Buyer’s
Advisors                                                                                                                       
7.2
Buyer’s Surviving
Representations                                                                                                                       
11.3(a)
Closing                                                                                                                       
2.2(a)
Closing
Date                                                                                                                       
2.2(a)
Cure
Period                                                                                                                       
11.1(d)
Examination
Notice                                                                                                                       
6.1(d)
Governmental
Entity                                                                                                                       
3.7
Indemnified
Party                                                                                                                       
11.4(d)
Indemnifying
Party                                                                                                                       
11.4(d)
Investment
Company                                                                                                                       
Recitals
NJ
DEP                                                                                                                       
Recitals
NJMC                                                                                                                       
Recitals
Overlap Period
Taxes                                                                                                                       
6.1(b)
Ownership
Interests                                                                                                                       
2.1
Parent                                                                                                                       
Recitals
Permits                                                                                                                       
3.10
Post-Closing
Taxes                                                                                                                       
6.1(b)
Pre-Closing
Taxes                                                                                                                       
6.1(b)
Smentkowski                                                                                                                       
Recitals
Site                                                                                                                       
Recitals
Purchase
Price                                                                                                                       
2.1

 
5

 
 
 
Referee                                                                                                                       
2.4(b)
Sellers                                                                                                                       
Preamble
Sellers’ Surviving
Representations                                                                                                                       
11.3(a)
Selling
Group                                                                                                                       
12.2(b)
Transfer
Taxes                                                                                                                       
6.1(a)
Van
Keuren                                                                                                                       
Recitals

 
Section 1.3                                References and Titles. All references
in this Agreement to exhibits, schedules, articles, sections, subsections and
other subdivisions refer to the corresponding exhibits, schedules, articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any article, section,
subsection or other subdivision of this Agreement are for convenience only, do
not constitute any part of such article, section, subsection or other
subdivision, and shall be disregarded in construing the language contained
therein. The words “this Agreement”, “herein”, “hereby”, “hereunder”, and
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular subdivision unless expressly so limited. The words “this
Section”, “this subsection” and words of similar import refer only to the
sections or subsections hereof in which such words occur. The word “including”
(in its various forms) means “including without limitation.” Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise expressly requires. Unless the context otherwise
requires, all defined terms contained herein shall include the singular and
plural and the conjunctive and disjunctive forms of such defined terms.
ARTICLE II
SALE OF INTERESTS
Section 2.1                                Purchase and Sale of the Ownership
Interests. Buyer and Sellers hereby agree that upon the terms and subject to the
satisfaction or waiver, if permissible, of the conditions set forth herein,
Sellers shall sell, transfer and deliver to Buyer, and Buyer shall purchase from
Sellers, free and clear of all Encumbrances, ninety-nine percent (99%) of the
membership interests in Van Keuren (the “Ownership Interest”) for a purchase
price equal to one million (1,000,000) shares of common stock of the Parent, par
value $0.001 per share (the “Purchase Price”).
Section 2.2                                Closing.
(a)           The closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur on or before June 24, 2016 at the offices of Chiaia
& Associates, LLC in Fairfield, New Jersey, or at such other time, date or place
as the parties may mutually agree (hereinafter referred to as the “Closing
Date”).
(b)           At the Closing, Sellers shall deliver, or cause to be delivered,
the following to Buyer:
(i) the certificate contemplated by Section 10.3 hereof;
(ii) the resignations described in Section 7.7;
 
6

 
 
 
(iii) the Ownership Escrow Agreement;
(iv) the Lease Option Agreement;
(v)  the Preferential Tipping Fee Agreement; and
(vi) all other documents required to be delivered by Sellers on or prior to the
Closing Date pursuant to this Agreement.
(c)           At the Closing, the Parent and Buyer shall deliver, or cause to be
delivered, to Sellers:
(i) the Purchase Price;
(ii) the certificate contemplated by Section 9.3 hereof;
(iii) the Ownership Escrow Agreement;
(iv) the Lease Option Agreement;
(v)  the Preferential Tipping Fee Agreement; and
(vi) all other documents required to be delivered by Buyer on or prior to the
Closing Date pursuant to this Agreement.
 
(d)           Any payments to be made to Sellers pursuant to this Section 2.2
shall be made by wire transfer of immediately available funds to such bank
account or bank accounts designated by Sellers at least one Business Day prior
to the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS
RELATING TO THE GIORDANO PARTIES
Sellers hereby represents and warrants to Buyer as follows:
Section 3.1                                Organization, Standing and Power.
Each of the Giordano Parties is either an individual or a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite organizational power and
authority to conduct its business as it is now being conducted and to own, lease
and operate its property and assets. Each of the Giordano Parties is qualified
or licensed to do business as a foreign corporation or company and is in good
standing in each jurisdiction in which ownership of property or the conduct of
its business requires such qualification or license, except where the failure to
be so qualified or licensed will not have a Material Adverse Effect.
Section 3.2                                Capitalization.
(a)           All of the Ownership Interests are duly authorized, validly
issued, fully paid and non-assessable, and are owned by the Sellers, free and
clear of all Encumbrances and any preemptive rights in respect thereto.
(b)           Section 3.2(b) of the Sellers’ Disclosure Schedule sets forth (i)
a true and complete list of all Subsidiaries of Van Keuren, including the name
and jurisdiction of organization of each such Subsidiary, (ii) the number of
issued and outstanding equity interests of each such Subsidiary and (iii) the
names of the record and beneficial holders of such equity interests. All of the
equity interests of each such Subsidiary are free and clean of all Encumbrances
and any preemptive rights in respect thereto.
 
7

 
 
(c)           There are and shall be no outstanding (i) securities convertible
into or exchangeable for the equity interests of any of the Van Keuren, (ii)
options, warrants or other rights to purchase or subscribe for equity interests
of any of the Van Keuren, (iii) contracts, commitments, agreements,
understandings or arrangements of any kind relating to the issuance of any
equity interests of Van Keuren or any such convertible or exchangeable
securities or any such options, warrants or rights, pursuant to which, in any of
the foregoing cases, Van Keuren or their respective property is subject to or
bound or (iv) interests of any Person which would dilute Sellers’ interest in
Van Keuren.
Section 3.3                                Financial Statements.
(a)           Sellers has delivered to Buyer the unaudited, consolidated balance
sheet of Van Keuren as of September 30, 2015 (the “Balance Sheet”). The Balance
Sheet fairly presents in all materials respects the financial condition of Van
Keuren as of September 30, 2015. The Balance Sheet was prepared from, and is in
accordance and consistent with, the accounting records of Van Keuren.
(b)           Except as set forth on Section 3.3 of the Sellers’ Disclosure
Schedule, Van Keuren has no any liabilities of the type required to be reflected
as a liability in a balance sheet prepared in accordance with GAAP except for
liabilities reflected in the Balance Sheet and liabilities incurred in the
ordinary course of business since April 30, 2016.
Section 3.4                                Properties of Van Keuren. Van Keuren
does not own, and has never owned, any property or assets. Since its formation,
the sole business of Van Keuren has been to obtain the Transaction Regulatory
Approvals necessary to operate the TS/MRF.
Section 3.5                                Books and Records. Since the date of
its formation, the books of account, minute books, stock record books and other
records of Van Keuren, all of which have been made available to Buyer, are
complete and correct and have been maintained in accordance with sound business
practices. The minute books of Van Keuren contain accurate and complete records
of all meetings held of, and organizational action taken by, the members,
managers and/or partners of Van Keuren
Section 3.6                                No Conflict or Violation; Consents
and Approvals. Neither the execution and delivery of any Transaction Document by
the Sellers nor the consummation of the transactions contemplated thereby by
Sellers will (a) violate any provision of the organizational documents of any of
Van Keuren, (b) require the consent, waiver or approval of any Federal, state,
local or foreign government, or regulatory authority, agency or commission,
including courts of competent jurisdiction, domestic or foreign, and
administrative agencies (each a “Governmental Entity”), except for consents and
approvals to be made and obtained before the Closing, including the Transaction
Regulatory Approvals, and those which have been made and obtained, (c) result in
a violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration or any obligation to repay) under, any of the terms, conditions or
provisions of any Encumbrance, license, Contract, lease, franchise, Permit or
other instrument or obligation to which Van Keuren is a party or by which Van
Keuren or any of its respective properties or assets may be bound or (d) violate
any statute, ordinance, rule or regulation of any Governmental Entity or any
Order applicable to Van Keuren or by which any of their respective properties or
assets may be bound.
 
8

 
 
Section 3.7                                Absence of Certain Changes. Since
September 30, 2015, except as set forth on Section 3.8 of the Sellers’
Disclosure Schedule, Van Keuren has not has (a) suffered any change in its
business, operations or financial position, except such changes which, in the
aggregate, would not have a Material Adverse Effect or (b) conducted its
business in any material respect not in the ordinary course of business.
Section 3.8                                Compliance with Law. The business of
Van Keuren is not being conducted in material violation of any applicable
statute, ordinance, rule or regulation of any Governmental Entity or any Order.
Van Keuren is not in default or violation (and no event has occurred which with
notice or the lapse of time or both would constitute a default or violation) of
any term, condition or provision of its certificate of limited partnership or
certificate of formation, as the casemay be, or partnership agreement or limited
liability company agreement, as the case may be (or other comparable governing
documents). Van Keuren is not in material default or material violation (and no
event has occurred which with notice or the lapse of time or both would
constitute a material default or material violation) of any term, condition or
provision of any Order or statute, ordinance, rule or regulation of any
Governmental Entity applicable to it.
Section 3.9                                Permits. To the Knowledge of Sellers,
Van Keuren has obtained or will obtain all material governmental permits,
emission allowances, licenses and authorizations necessary for the conduct of
its businesses as presently conducted and for the operation of the TS/MRF (the
“Permits”) and is in compliance with the terms of the Permits, except where such
non-compliance would not result in a termination or revocation of such Permit.
Section 3.10                                Contracts.
(a)           Section 3.11 of the Sellers’ Disclosure Schedule contains a
complete and accurate list as of the date hereof, and Sellers has made available
to Buyer true and complete copies, of all contracts and agreements to which Van
Keuren is a party or otherwise bound, including any amendment, supplement and
modification in respect of any of the foregoing.
(b)           To the Knowledge of Sellers, (i) each of Van Keuren’s contracts is
valid and binding and in full force and effect and no default (or event which
with the giving of notice or passage of time or both would constitute a default)
exists thereunder and (ii) Van Keuren has all contracts necessary to conduct its
business as presently conducted.
(c)           There are no renegotiations of any material amounts paid or
payable to Van Keuren under any contracts with any Person and Van Keuren has not
received written demand for such renegotiation.
Section 3.11                                Litigation. Except as set forth in
Section 3.12 of the Sellers’ Disclosure Schedule, there is no action, suit or
proceeding pending, or, to the Knowledge of Sellers, threatened, against (i) Van
Keuren or (ii) any properties or rights of Van Keuren, before any Governmental
Entity.
Section 3.12                                Insurance.
 
9

 
 
(a)           Sellers has made available to Buyer (i) true and complete copies
of all policies of insurance to which Van Keuren is a party or under which Van
Keuren, or any member, manager, partner or officer of Van Keuren, is or has been
covered at any time within the two years preceding the date of this Agreement.
(b)           Section 3.13 of the Sellers’ Disclosure Schedule lists as of the
date hereof:
(i) current policies of insurance in effect maintained by Van Keuren;
(ii) all obligations of Van Keuren to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided; and
(iii) a summary of the loss experience under each policy.
Section 3.13                                Environmental Matters. Except as set
forth in Section 3.14 of the Sellers’ Disclosure Schedule, (a) to the Knowledge
of Sellers, Van Keuren’s operations at the Site are in compliance with all
applicable Environmental Laws, (b) there are no Environmental Claims against Van
Keuren pending or, to the Knowledge of Sellers, threatened in writing, and (c)
the Sellers have not received any notice that Van Keuren is liable or
responsible, or potentially liable or responsible, for any costs of any removal,
remedial action or other response under any Environmental Law as the result of
the presence, release or potential release of any hazardous substance, medical
waste, toxic waste, or controlled substance.
Section 3.14                                Labor and ERISA Matters. Van Keuren
is not (i) a party to or bound by any collective bargaining agreement with a
labor union or labor organization, (ii) a party to or bound by any Contract for
the employment of any employee or (iii) the subject of any proceeding asserting
that Van Keuren has committed an unfair labor practice or is seeking to compel
it to bargain with any labor organization as to wages or conditions of
employment. Van Keuren does not have any employees or any plans under ERISA or
any similar Federal or state laws.
Section 3.15                                Taxes.  Except as set forth in
Section 3.16 of the Sellers’ Disclosure Schedule or as would not have a Material
Adverse Effect:
(a)           (i) all Tax Returns which were required to be filed by or with
respect to any of the Giordano Parties have been duly and timely filed, (ii) all
items of income, gain, loss, deduction and credit or other items (“Tax Items”)
required to be included in each such Tax Return have been so included and all
such Tax Items and any other information provided in each such Tax Return is
true, correct and complete, (iii) all Taxes shown on each such Tax Return have
been timely paid in full, (iv) no penalty, interest or other charge is or will
become due with respect to the late filing of any such Tax Return or late
payment of any such Tax, and (v) all Tax withholding and deposit requirements
imposed on or with respect to Van Keuren have been satisfied in full in all
respects.
 
10

 
 
(b)           Van Keuren does not have in force any waiver of any statute of
limitations in respect of Taxes or any extension of time with respect to a Tax
assessment or deficiency.
(c)           To the Knowledge of Sellers, there are no pending written proposed
deficiencies or other written claims for unpaid Taxes of Van Keuren.
Section 3.16                                Transactions with Affiliates. Except
as disclosed in Section 3.17 of the Sellers’ Disclosure Schedule, neither
Sellers nor any Affiliate of Sellers or any other partner or member of Van
Keuren:
(a)           has any cause of action or other claim whatsoever against or owes
any amount to, or is owed any amount by Van Keuren; or
(b)           has any other Contract with Van Keuren.
Section 3.17                                Fees and Commissions. No Person is
entitled to a fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of Sellers or any
of its Affiliates.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
Sellers hereby represents and warrants to Buyer as follows:
Section 4.1                                Organization, Standing and Power. The
Sellers has the full power, right, capacity and authority to enter into and
perform this Agreement, and the consummation of the transactions contemplated by
this Agreement will not result in the breach or termination of any provision of
or constitute a default under any lease, indenture, mortgage, deed of trust or
other agreement or instrument or any order, decree, statute or restriction to
which Sellers or Van Keuren is a party or by which Sellers or Van Keuren is
bound or to which the Ownership Interests or any of the properties of Sellers or
Van Keuren is subject.
Section 4.2                                Authority Relative to the Transaction
Documents. Sellers has all requisite authority and power to execute and deliver
each Transaction Document to which it is a party and to consummate the
transactions contemplated thereby. The execution and delivery of the Transaction
Documents by Sellers and the consummation of the transactions contemplated
thereby have beenduly and validly authorized by all required action on the part
of Sellers and no other proceedings on the part of Sellers, including all
required approvals of Sellers, are necessary to authorize each of the
Transaction Documents to which it is a party or to consummate the transactions
contemplated thereby. Each of the Transaction Documents to which Sellers is a
party has been duly and validly executed and delivered by Sellers and, assuming
each such Transaction Document has been duly authorized, executed and delivered
by each other party thereto, each such Transaction Document will constitute a
valid and binding agreement of Sellers, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, and subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
 
11

 
 
Section 4.3                                No Conflict or Violation; Consents
and Approvals. Neither the execution and delivery of any Transaction Document by
Sellers nor the consummation of the transactions contemplated hereby by Sellers
will (a) violate any provision of the certificate of formation or limited
liability company agreement of Sellers, (b) require the consent, waiver or
approval of any Governmental Entity except for consents and approvals to be made
and obtained before the Closing, including the Transaction Regulatory Approvals,
and those which have been made and obtained, (c) result in a violation or breach
of, or constitute (with or without notice orlapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration or any
obligation to repay) under, any of the terms, conditions or provisions of any
Encumbrance, Contract, franchise, Permit or other instrument or obligation to
which Sellers is a party or by which Sellers or any of its properties or assets
may be bound or (d) violate any statute, ordinance, rule or regulation of any
Governmental Entity or any Order applicable to Sellers or by which any of its
properties or assets may be bound.
Section 4.4                                Ownership of Ownership Interests.
Sellers is the holder of record and owns beneficially all of the Ownership
Interests, free and clear of all Encumbrances.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Sellers as follows:
Section 5.1                                Organization, Standing and Power.
Buyer is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has all requisite power and authority
to conduct its business as it is now being conducted and to own, lease and
operate its property and assets.
Section 5.2                                Authority Relative to the Transaction
Documents. Buyer has all requisite authority and power to execute and deliver
each Transaction Document to which it is a party and to consummate the
transactions contemplated thereby. The execution and delivery of the Transaction
Documents by Sellers and the consummation of the transactions contemplated
thereby have been duly and validly authorized by all required action on the part
of Buyer and no other proceedings on the part of Buyer are necessary to
authorize the Transaction Document to which it is a party or to consummate the
transactions contemplated thereby. Each of the Transaction Documents to which
Buyer is a party has been duly and validly executed and delivered by Buyer and,
assuming each such Transaction Document has been duly authorized, executed and
delivered by each other party thereto, each such Transaction Document will
constitute a valid and binding agreement of Buyer, enforceable against Buyer in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and subject to the limitations imposed by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
 
12

 
 
Section 5.3                                No Conflict or Violation; Consents
and Approvals. Neither the execution and delivery of any Transaction Document by
Buyer nor the consummation of the transactions contemplated hereby by Buyer will
(a) violate any provision of the constating documents of Buyer, (b) require the
consent, waiver or approval of any Governmental Entity, except for consents and
approvals to be made and obtained before the Closing, including the Transaction
Regulatory Approvals, and those which have been made and obtained, (c) result in
a violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any right of termination, cancellation or
acceleration or any obligation to repay) under, any of the terms, conditions or
provisions of any Encumbrance, license, Contract, permit or other instrument or
obligation to which Buyer is a party or by which Buyer or any of its properties
or assets may be bound or (d) violate any statute, ordinance, rule or regulation
of any Governmental Entity or Order applicable to Buyer or by which any of its
properties or assets may be bound.
Section 5.4                                Legal Proceedings. There are no
actions, suits or proceedings pending or, to the Knowledge of Buyer, threatened
against Buyer before any court, arbitrator or governmental or regulatory body or
authority which would prevent or delay the consummation of the transactions
contemplated by this Agreement.
Section 5.5                                Investment Intent. Buyer is acquiring
the Ownership Interests for its own account, for investment and not with a view
towards the resale, transfer or distribution thereof, nor with any present
intention of distributing the Ownership Interests in violation of the Securities
Act, other applicable Federal or state securities laws, and the rules and
regulations promulgated thereunder. Buyer understands that the Ownership
Interests have not been registered under the Securities Act or other applicable
Federal or state securities laws, and the rules and regulations promulgated
thereunder, by reason of the contemplated sale of the Ownership Interests in a
transaction exempt from the registration requirements of the Securities Act and
state securities laws, and the rules and regulations promulgated thereunder.
Buyer is fully informed as to the applicable limitations upon any distribution
or resale of the Ownership Interests under the Securities Act and other
applicable Federal and state securities laws, and the rules and regulations
promulgated thereunder. Buyer is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.
Section 5.6                                Investment Company Act. Buyer is not
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940 of the United States,
as amended, or an “investment advisor” within the meaning of the Investment
Company Act of 1940 of the United States, as amended.
Section 5.7                                Fees and Commissions. No Person is
entitled to a fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of Buyer or its
Affiliates.
ARTICLE VI
TAX MATTERS
Section 6.1                                Tax Matters.
 
13

 
 
(a)           Transfer Taxes. Buyer shall pay all sales, use, transfer, real
property transfer, recording, stock transfer and other similar taxes and fees
(“Transfer Taxes”), if any, arising out of or in connection with the purchase
and sale of the Ownership Interests pursuant to this Agreement, and shall
indemnify, defend and hold harmless Sellers with respect to any Transfer Taxes.
Buyer shall file all necessary documentation and Tax Returns with respect to
such Transfer Taxes. It is expressly acknowledged by the parties hereto that
this Section 6.1(a) does not relate to any Federal, state or local income taxes
of any party.
(b)           Indemnification. Sellers shall indemnify and hold harmless Buyer
from and against any and all Tax Claims relating to Van Keuren, resulting from,
arising out of or relating to: (i) any and all Taxes imposed on or incurred by
Buyer relating to any taxable period ending on or prior to the Closing Date
(“Pre-Closing Taxes”) and (ii) with respect to any taxable period ending on or
after the Closing Date that includes the Closing Date (the “Overlap Period”),
any and all Taxes imposed on or incurred by Buyer at any time attributable to
the period ending on or prior to the Closing Date (“Overlap Period Taxes”). For
purposes of the Overlap Period, Taxes shall be attributable to the period ending
on or prior to the Closing Date: (x) in the case of any real or personal
property Tax imposed on or incurred by Van Keuren, in an amount equal to the
real or personal property Tax for the entire period multiplied by a fraction the
numerator of which is the number of days in the period for which such real or
personal property Tax is paid ending on the Closing Date and the denominator of
which is the number of days in the entire period and (y) in the case of any
other Taxes imposed on or incurred Van Keuren, to the extent of any Taxes
imposed on or incurred by Van Keuren that would be payable if the taxable year
ended on the Closing Date. Buyer shall indemnify and hold harmless Sellers from
and against any and all Tax Claims relating to Van Keuren resulting from,
arising out of or relating to: (i) any and all Taxes imposed on or incurred by
Sellers relating to any taxable period beginning after the Closing Date
(“Post-Closing Taxes”) and (ii) with respect to the Overlap Period, any and all
Taxes imposed on or incurred by Sellers at any time attributable to the period
following the Closing Date. Each party’s obligation to indemnify and hold
harmless the other party for Taxes pursuant to this Section 6.1(b) shall exclude
any penalties, fines, interest or additional charges attributable to the
indemnitee’s failure to promptly notify the indemnifying party in accordance
with Sections 6.1(d) and (e) hereof.
(c)           Refunds. Any refund or credit of Van Keuren for Pre-Closing Taxes
or Overlap Period Taxes shall be for the benefit of Sellers, and Buyer shall pay
any such refund to Sellers within thirty (30) days after Van Keuren receives
such refund or actually realizes the benefit of such refund or credit.
(d)           Contests. Sellers and Buyer agree that, in the event Van Keuren
receives notice (an “Examination Notice”) in writing of any examination, claim,
settlement, proposed adjustment, administrative or judicial proceeding or other
matter related to any Pre-Closing Taxes or Overlap Period Taxes, Sellers or
Buyer, as the case may be, shall notify the other party in writing as soon as
reasonably practical (but in no event not more than ten (10) Business Days)
after receipt of such notice and Buyer shall use its best efforts to allow
Sellers to control, at its own expense, all such matters;provided, Sellers
notify Buyer in writing within thirty (30) Business Days following receipt or
issuance by Sellers of such written notice that Sellers intends to exercise its
rights pursuant to this Section 6.1(d). Buyer shall cooperate with Sellers by
giving Sellers and its representatives, on prior reasonable notice, access and
cooperation during normal business hours to all information, books and records
pertaining to Van Keuren’s Pre-Closing Taxes and Overlap Period Taxes.
 
14

 
 
(e)           Information. Sellers and Buyer will make available to each other
and to any taxing authority, and will cause to be made available (if necessary),
all information, records or documents relating to the liability or potential
liability for Pre-Closing Taxes, Overlap Period Taxes and Post-Closing Taxes
during normal business hours as reasonably requested. Sellers and Buyer will
preserve such information, records or documents until the expiration of any
applicable statute of limitations or extensions thereof.
(f)           Proration of Income and Loss. Notwithstanding any other provisions
of this Article VI, the income or loss of Van Keuren for the Tax year ending on
the Closing Date shall be based upon a closing of the books as of the date
immediately preceding the Closing Date, provided that if the Closing Date is
other than the first day of a calendar month, then the income or loss for such
month shall be prorated based upon the number of days Sellers and Buyer own the
Ownership Interests during such month. For this purpose, Sellers’ period of
ownership shall include the Closing Date.
(g)           Tax Returns. Buyer shall be responsible for preparing and filing
all Tax Returns of Van Keuren relating to Tax periods ending after the Closing
Date. Sellers shall cooperate with Buyer with respect to preparing and filing
such Tax Returns and shall use its commercially reasonable efforts to promptly
provide all information reasonably requested by Buyer necessary to prepare and
file the Tax Returns.
(h)           Survival of Obligations. The obligations of the parties set forth
in this Article VI shall be unconditional and absolute and shall remain in
effect until the expiration of the applicable statutes of limitation.
ARTICLE VII
COVENANTS
Section 7.1                                Conduct of the Business Pending the
Closing. Except as contemplated by this Agreement, as set forth in Section 7.1
of Sellers’ Disclosure Schedule or with the prior written consent of Buyer,
during the period from the date of this Agreement to the Closing, Sellers shall
use commercially reasonable efforts to cause Van Keuren to: (i) conduct its
businesses and operations in the ordinary course of business; (ii) use
commercially reasonable efforts consistent therewith to preserve intact its
properties, assets and business organizations and (iii) use commercially
reasonable efforts to maintain satisfactory relationships with customers,
suppliers, distributors and others having commercially beneficial business
relationships with it in each case in the ordinary course of business.
Section 7.2                                Access and Investigation. Between the
date of this Agreement and the Closing Date, Sellers will, and will cause Van
Keuren and their respective advisors, during normal business hours upon
reasonable advance notice to (a) afford Buyer and its advisors and prospective
investors and lenders (collectively, “Buyer’s Advisors”) reasonable access to
Van Keuren’s personnel, properties, contracts, books and records and other
documents and data, (b) furnish Buyer and Buyer’s Advisors with copies of all
such contracts, books, records and other existing documents and data relating to
the Giordano Parties as Buyer may reasonably request and (c) furnish Buyer and
Buyer’s Advisors with such additional financial, operating, and other data and
information relating to Van Keuren as Buyer may reasonably request.
 
15

 
 
Section 7.3                                Consents and Approvals.
(a)           Each of the parties hereto shall use commercially reasonable
efforts to (i) obtain as promptly as practicable all consents, authorizations,
approvals and waivers required in connection with the consummation of the
transactions contemplated by this Agreement under any Federal, state, local or
foreign law or regulation (including, without limitation, all of the Transaction
Regulatory Approvals), (ii) prevent the entry, enactment or promulgation of any
injunction or restraining Order or other Order adversely affecting the ability
of the parties hereto to consummate the transactions contemplated hereby and
(iii) effect all necessary registrations and filings (including, without
limitation, filings with Governmental Entities necessary to obtain all of the
Transaction Regulatory Approvals) and submissions of information requested by
any Governmental Entity.
(b)           Each party hereto shall promptly inform the other of any
communication from the or any other Governmental Entity regarding any of the
transactions contemplated hereby. If any party hereto or any Affiliate thereof
receives a request for additional information or documentary material from any
such Governmental Entity with respect to the transactions contemplated hereby,
then such party shall use commercially reasonable efforts to make, or cause to
be made, as soon as reasonably practicable and after consultation with the other
party, an appropriate response in compliance with such request. Buyer shall
advise Sellers promptly in respect of any understandings, undertakings or
agreements (oral or written) that Buyer proposes to make or enter into with the
or any other Governmental Entity in connection with the transactions
contemplated hereby.
Section 7.4                                Filings. Promptly after the execution
of this Agreement, each of the parties hereto shall prepare and make or cause to
be made any required filings, submissions and notifications under any applicable
Legal Requirement to the extent that such filings are necessary to consummate
the transactions contemplated hereby (including, without limitation, to obtain
the consents and approvals, contemplated by Section 7.3 hereof) and shall use
commercially reasonable efforts to take all other actions necessary to
consummate the transactions contemplated hereby in a manner consistent with
applicable Legal Requirements;provided, however that the parties agree that
Sellers shall prepare and file, with Buyer’s reasonable input and cooperation,
each of the filings, submissions and notifications required to obtain the
Transaction Regulatory Approvals. Each of the parties hereto will furnish to the
other party such necessary information and reasonable assistance as such other
party may reasonably request in connection with the foregoing.
Section 7.5                                Notification. Between the date of
this Agreement and the Closing Date, each of Sellers and Buyer will promptly
notify the other party in writing, and, the other party will promptly
acknowledge receipt of such notice in writing if: (a) either party becomes aware
of any fact or condition that causes or constitutes a breach of the other
party’s representations and warranties in any material respect as of the date of
this Agreement, or (b) if Sellers or any Giordano Party becomes aware of the
occurrence of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a breach of any representation or
warranty in any material respect had such representation or warranty been made
as of the time of occurrence or discovery of such fact or condition. Should any
such fact or condition require any change in the Sellers’ Disclosure Schedule if
the Sellers’ Disclosure Schedule were dated the date of the occurrence or
discovery of any such fact or condition, Sellers will promptly deliver to Buyer
a supplement to the Sellers’ Disclosure Schedule specifying such change. During
the same period, each Sellers and Buyer, as the case may be, will promptly
notify the other party of the occurrence of any material breach of any covenant
of Sellers or Buyer in this Agreement or of the occurrence of any event that may
make the satisfaction of the conditions in Article VIII, IX or X, impossible to
fulfill. Buyer or Sellers, as the case may be, will have a period of no more
than five (5) Business Days from receipt of any notice of change in the Sellers’
Disclosure Schedule pursuant to this Section 7.5 to notify the other party that
it will not accept such change to the Sellers’ Disclosure Schedule or will not
waive any breach of Sellers’ or Buyer’s, as the case may be, representation and
warranty;provided, that in the event Buyer or Sellers, as the case may be, fails
to respond, on or before the fifth (5th) Business Day since the date such notice
was received then Buyer or Sellers, as the case may be, shall be deemed to have
accepted such change to the Sellers’ Disclosure Schedule or waived any such
breach by Sellers or Buyer, as the case may be, with respect to such
representation and warranty.
 
16

 
 
Section 7.6                                Further Assurances. Upon the terms
and subject to the conditions herein provided, each of the parties hereto shall
use commercially reasonable efforts to take or cause to be taken all action, to
do or cause to be done, and to assist and cooperate with the other party hereto
in doing, all things reasonably necessary, proper or advisable under applicable
Legal Requirements to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including,
but not limited to (a) the satisfaction of the conditions precedent to the
obligations of any of the parties hereto and (b) the taking of such other
actions as the other party hereto may reasonably require in order to carry out
the intent of this Agreement.
Section 7.7                                Resignation of Managers and Officers.
On or before the Closing, Sellers shall cause all managers and officers of Van
Keuren to deliver their written resignations to Buyer, which resignations shall
be effective at the Closing. Buyer agrees that all rights to indemnification and
all limitations on liability existing in favor Van Keuren’s partners, members,
managers and officers as provided in such entities’ organizational documents and
under applicable Legal Requirements, shall survive the Closing and continue in
full force and effect.
ARTICLE VIII
CONDITIONS TO EACH PARTY’S OBLIGATIONS
The obligation of each party to effect the transactions contemplated hereby
shall be subject to the fulfillment, or written waiver by each of the parties,
at or prior to the Closing of each of the following conditions:
Section 8.1                                Regulatory Approvals. Any necessary
regulatory approvals shall have been obtained.
Section 8.2                                Third Party Consents. Sellers shall
have obtained, at Sellers’ expense, all consents, authorizations, approvals and
waivers, including those set forth on Section 8.2 of the Sellers’ Disclosure
Schedule, necessary to consummation of the transactions contemplated by this
Agreement except such consents which, if not obtained, would not have a Material
Adverse Effect.
 
17

 
 
Section 8.3                                No Injunction or Proceeding. No
statute, rule, regulation, executive order, decree, or Order shall have been
enacted, entered, promulgated or enforced by any Governmental Entity which
prohibits or restricts the consummation of the transactions contemplated hereby.
Section 8.4                                Closing Deliveries. All documents,
instruments, certificates or other items required to be delivered by Buyer
pursuant to Section 2.2(c) shall have been delivered.
ARTICLE IX
CONDITIONS TO SELLERS’ OBLIGATIONS
The obligations of Sellers to effect the transactions contemplated hereby shall
be subject to the fulfillment, or written waiver by Sellers, at or prior to the
Closing, of each of the following conditions:
Section 9.1                                Representations and Warranties of
Buyer are True. The representations and warranties of Buyer contained herein
qualified as to materiality or with a Material Adverse Effect qualifier shall be
true and correct and those not so qualified shall be true and correct in all
material respects as of the date hereof and at and as of the Closing Date as
though such representations and warranties were made at and as of such date
unless limited by their terms to a prior date.
Section 9.2                                Performance of Buyer. Buyer shall
have performed and complied in all material respects (provided that any covenant
or agreement that is qualified by a materiality standard shall not be further
qualified hereby) with all agreements, obligations and covenants required by
this Agreement to be performed or complied with by Buyer on or prior to the
Closing.
Section 9.3                                Certificate. Buyer shall have
furnished Sellers with such certificate to evidence its compliance with the
conditions set forth in Sections 9.1 and 9.2 hereof as Sellers may reasonably
request.
Section 9.4                                Closing Deliveries. All documents,
instruments, certificates or other items required to be delivered by Buyer
pursuant to Section 2.2(c) shall have been delivered.
ARTICLE X
CONDITIONS TO BUYER’S OBLIGATIONS
The obligation of Buyer to effect the transactions contemplated hereby shall be
subject to the fulfillment, or written waiver by Buyer, at or prior to the
Closing, of each of the following conditions:
Section 10.1                                Representations and Warranties of
Sellers are True. The representations and warranties of Sellers contained herein
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects as of the date hereof and at
and as of the Closing Date as though such representations and warranties were
made at and as of such date unless limited by their terms to a prior date.
 
18

 
 
Section 10.2                                Performance of Sellers. Sellers
shall have performed and complied in all material respects (provided that any
covenant or agreement that is qualified by a materiality standard shall not be
further qualified hereby) with all agreements, obligations and covenants
required by this Agreement to be performed or complied with by Sellers on or
prior to the Closing.
Section 10.3                                Certificate. Sellers shall have
furnished Buyer with a certificate to evidence its compliance with the
conditions set forth in Sections 10.1 and 10.2 hereof as Buyer may reasonably
request.
Section 10.4                                Closing Deliveries. All documents,
instruments, certificates or other items required to be delivered by Sellers
pursuant to Section 2.2(b) shall have been delivered.
ARTICLE XI
TERMINATION; INDEMNIFICATION
Section 11.1                                Termination. This Agreement may be
terminated at any time prior to the Closing:
(a)           by mutual consent of Buyer and Sellers;
(b)           by either Buyer or Sellers if the Closing shall not have occurred
on or before the 30th day following the date of this Agreement; or
(c)           by either Buyer or Sellers, if any Governmental Entity shall have
issued an Order or taken any other action permanently restraining, enjoining or
otherwise prohibiting any of the transactions contemplated hereby, and such
Order or action shall have become final and non-appealable;
(d)           by either Buyer or Sellers in the event of a breach by the other
party of any representation, warranty, covenant or agreement contained in this
Agreement which (i) would give rise to the failure of a condition to the Closing
hereunder and (ii) cannot be or has not been cured within thirty (30) days (the
“Cure Period”) following receipt by the breaching party of written notice of
such breach.
Notwithstanding anything in the foregoing to the contrary, a party that is in
breach of this Agreement shall not be entitled to terminate this Agreement.
Section 11.2                                Procedure and Effect of Termination.
In the event of a termination of this Agreement pursuant to Section 11.1 hereof
by one party, written notice thereof shall forthwith be given to the other
party, and, except as set forth below, this Agreement shall terminate and be
void and have no effect and the transactions contemplated hereby shall be
abandoned. If this Agreement is terminated as provided herein:
(a)           Buyer shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other materials of Sellers relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof or certify the
destruction thereof;
 
19

 
 
(b)           all information received by Buyer with respect to the business,
operations, assets or financial condition of Sellers and the Giordano Parties
shall remain confidential;
(c)           except as otherwise expressly set forth herein, no party to this
Agreement shall have any liability hereunder to any other party, except (i) for
any breach by such party of the terms and provisions of this Agreement and (ii)
as stated in paragraphs (a) and (b) of this Section 11.2; and
(d)           Article I, Article XII and this Section 10.2 shall survive such
termination.
Section 11.3                                Survival of Representations,
Warranties and Covenants.
(a)           Representations and warranties contained in Sections 3.1, 3.2,
4.1, 4.2 and 4.4 (such representations and warranties collectively the “Sellers’
Surviving Representations”) and Sections 5.1, 5.2, and 5.5 (such representations
and warranties collectively the “Buyer’s Surviving Representations”) shall
survive the Closing and remain in full force and effect indefinitely. Except as
otherwise provided, all other representations and warranties contained herein
shall terminate at the Closing.
(b)           To the extent that such are performable after the Closing, each of
the covenants and agreements contained in this Agreement shall survive the
Closing indefinitely.
(c)           The sole and exclusive remedy for any post-Closing breach of any
representation, warranty, covenant or agreement in this Agreement shall be
pursuant to Section 11.4 hereof.  UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE
LIABLE TO ANY OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
Section 11.4                                Indemnification.
(a)           From and after the Closing, Sellers shall indemnify and hold
harmless, subject to the limitation set forth in this Section 11.4, Buyer from
and against any Damages arising from or in connection with (i) any inaccuracy in
or breach of any Sellers’ Surviving Representation, (ii) the failure of Sellers
to duly perform or observe any term, provision, covenant or agreement to be
performed or observed by it pursuant to this Agreement or (iii) any liabilities
arising from matters identified in the Environmental Report.
(b)           From and after the Closing, Buyer shall indemnify and hold
harmless Sellers from and against any Damages to the extent they are the result
of (i) any inaccuracy in or breach of any Buyer’s Surviving Representation or
(ii) the failure of Buyer to duly perform or observe any term, provision,
covenant or agreement to be performed or observed by Buyer pursuant to this
Agreement.
(c)           Notwithstanding anything herein to the contrary, the maximum
aggregate liability of Sellers to Buyer under this Agreement shall not exceed
the Purchase Price.
(d)           A party seeking indemnification hereunder (an “Indemnified Party”)
shall give notice to the party from which indemnification is sought (an
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim which might give rise to a claim for Damages, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom;provided that the Indemnified Party may participate in such
defense at its own expense (unless the Indemnified Party shall have reasonably
concluded, based upon a written opinion of outside counsel, that there is a
reasonable likelihood of a conflict of interest between the Indemnifying Party
and the Indemnified Party in such action, in which case the fees and expenses of
one separate firm of counsel shall be at the expense of the Indemnifying Party);
and provided further, that the failure of the Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
hereunder unless the Indemnifying Party is actually and materially prejudiced
thereby. An Indemnifying Party, in the defense of any such claim or litigation,
shall not, except with the consent of the Indemnified Party (which consent shall
not unreasonably be withheld or delayed), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
full and unconditional release from all liability in respect of such claim or
litigation. An Indemnified Party shall furnish such information regarding itself
or the claim in question as such Indemnifying Party may reasonably request in
writing and as shall be reasonably required in connection with defense of such
claim and litigation resulting therefrom.
 
20

 
 
(e)           Any calculation of Damages for purposes of this Section 11.4 shall
be net of any insurance recovery made by the Indemnifying Party (whether paid
directly to such Indemnified Party or assigned by the Indemnified Party to such
Indemnified Party);provided, however, insurance proceeds will not reduce the
Damages if the Indemnified Party is self-insured and to the extent of any
deductible amount. Any indemnity payment under this Agreement shall be treated
as an adjustment to the Purchase Price for Tax purposes, unless a final
determination (which shall include the execution of Form 870-AD or successor
form) with respect to the Indemnified Party or any of its Affiliates causes any
such payment not to be treated as an adjustment to the Purchase Price for U.S.
Federal income Tax purposes.
(f)           Any claim for Taxes shall be provided for exclusively in Article
VI, subject to Sections 11.4(c) and (e).
ARTICLE XII
MISCELLANEOUS
Section 12.1                                Waivers and Amendments. This
Agreement may be amended, and the terms hereof may be waived, only by a written
instrument signed by each of the parties or, in the case of a waiver, by the
party or parties waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
Section 12.2                                Entire Agreement; Assignment. This
Agreement (which term shall be deemed to include the exhibits and schedules
hereto) constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof. This Agreement may not be assigned by any
party hereto without the consent of every other party.
 
21

 
 
Section 12.3                                Severability. If any term or other
provision of this Agreement is determined by a court of competent jurisdiction
to be invalid, illegal or incapable of being enforced under any rule of
applicable law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated herein are consummated as originally contemplated to the fullest
extent possible.
Section 12.4                                Notices. All notices, requests and
other communications to any party hereunder shall be in writing (including
facsimile or similar writing) and shall be given:
(a)           If to Buyer, to:
CleanTech Biofuels, Inc.
7386 Pershing Avenue
St. Louis, MO 63130
Attention: Edward P. Hennessey, Chairman and CEO
Fax: (314) 802-8675
Email: ed.hennessey@cleantechbiofuels.net
 
(b)           if to Sellers, to:
c/o Joseph Smentkowski, Inc.
160 James Avenue
Jersey City, NJ 07306
Attention: Gary Giordano
Fax: (201) 420-9215
Email: ggiordano@galaxyrecycling.com
 
with a copy to (which shall not constitute notice):
Chiaia & Associates LLC
277 Fairfield Road, Suite 120
Fairfield, NJ 07004
Attention: John F. Chiaia
Fax: (201) 299-2540
Email: chiaialaw@gmail.com
 
(c)           to such other address or facsimile number as a party may hereafter
specify by like notice to the other party.
 
22

 
 
(d)           all notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
document in .pdf or similar format (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next business day if
sent after normal business hours of the recipient; or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.
Section 12.5                               Governing Law. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
Jersey, without regard to principles of conflicts of laws.
Section 12.6                              Publicity. Sellers acknowledges that
the Parent and the Buyer will make one or more public announcements relating to
the transactions contemplated by this Agreement. Except as otherwise may be
required by applicable law, for so long as this Agreement is in effect, Sellers
shall not issue or cause the publication of any press release or other public
announcement with respect to the transactions contemplated by this Agreement
without the express prior written approval of the Buyer, which consent shall not
be unreasonably withheld or delayed.
Section 12.7                                Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement. A
facsimile, telecopy, PDF format or other reproduction of this Agreement may be
executed by one or more parties hereto and delivered by such party by facsimile
or any similar electronic transmission device or technology pursuant to which
the signature of or on behalf of such party can be seen. Such execution and
delivery shall be considered valid, binding and effective for all purposes of
this Agreement. At the request of any party, all parties hereto agree to execute
and deliver an original of this Agreement as well as any facsimile, telecopy or
other electronic reproduction hereof.
Section 12.8                                Expenses. Whether or not the
transactions contemplated by this Agreement are consummated, and except as
otherwise expressly set forth herein, all legal and other costs and expenses
incurred in connection with the transactions contemplated by this Agreement
shall be paid by the party incurring such expenses;provided, however, that in
the event of a dispute between the parties in connection with this Agreement and
the transactions contemplated hereby, each of the parties hereto hereby agrees
that the prevailing party shall be entitled to reimbursement by the other party
of reasonable legal fees and expenses incurred in connection with any action or
proceeding.
Section 12.9                                Affiliate Liability. Neither any
direct or indirect holder of equity interests in Sellers, nor any present, past
or future director, officer, employee, agent, manager, member, partner or
Affiliate of Sellers or of any such holder, shall have any liability or
obligation of any nature whatsoever under or in connection with this Agreement
or the transaction contemplated by this Agreement, and Buyer hereby waives and
releases all claims of such liability and/or obligation.
 
23

 
 
Section 12.10                                Parties in Interest. This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
nothing in this Agreement, express or implied, is intended by or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.
Section 12.11                                Interpretation.
(a)           No reference in this Agreement to “commercially reasonable
efforts” shall require a Person obligated to use such efforts to incur
out-of-pocket expenses or indebtedness.
(b)           Each of the parties acknowledges that it has been represented by
independent counsel of its choice throughout all negotiations that have preceded
the execution of this Agreement and that it has executed the same with consent
and upon the advice of said independent counsel. Each party and its counsel
cooperated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto shall be deemed the work product of the parties and may
not be construed against any party by reason of its preparation. Accordingly,
any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted the Agreement is of
no application and is hereby expressly waived.
 
[Signature Page Follows]
 
 
 
 
 
 
 
24

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLERS:
GARY GIORDANO
 
By:__________________________________________________
 
 
THOMAS GIORDANO
 
By:_________________________________________________
 
 
 
25 VAN KEUREN LLC
 
By:_________________________________________________
Name:
Title:
 
CLEANTECH BIOFUELS, INC.
 
By:_________________________________________________
       Name: Edward P. Hennessey
       Title: Chairman and Chief Executive Officer
 
25

 
 
SELLERS’ DISCLOSURE SCHEDULE WITH RESPECT TO VAN KEUREN
 
Section 3.2(b)                                            List of All
Subsidiaries:                                       None.
 
 
26

 
 
SELLERS’ DISCLOSURE SCHEDULE WITH RESPECT TO VAN KEUREN
 
Section
3.3                                            Liabilities:                                 See
attached Balance Sheet as of April 30, 2016. 
 
 
 
 
27

 
 
 
SELLERS’ DISCLOSURE SCHEDULE WITH RESPECT TO VAN KEUREN
 
 
Section 3.7                                              Absence of Certain
Changes:                                   None.
 
 
Section
3.10                                            Contracts:                                                                 None.
 
 
Section
3.11                                            Litigation:                                                                 None.
 
 
Section
3.12                                            Insurance:                                                                 None.
 
 
Section 3.13                                            Environmental
Matters:                                           None.
 
 
Section
3.15                                            Taxes:                                                           
          None.
 
 
Section 3.16                                            Transactions with
Affiliates:                                   None.
 
 
Section 7.1                                             Conduct of
Business:                                               None.
 
 
Section 8.2                                             Third Party
Consents:                                              None.
 
 
28

 
 
EXHIBIT A
FORM OF LEASE AGREEMENT
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (the “Lease”) is entered into and effective as of _________
__, 2016 between 160 James Avenue, LLC, a New Jersey limited liability company
(the “Landlord”), and [VK Acquisition [LLC][Corp.]], a [Delaware] [limited
liability company][corporation], or any subsidiary or affiliate thereof (the
“Tenant”).
Landlord and Tenant agree as follows:
1. LEASE SUMMARY.
(a) Leased Premises. The leased commercial real estate consists of the real
property and all improvements thereon, and commonly described as the commercial
property located at 25 James Avenue, Jersey City, New Jersey 07003, on the
corner of Van Keuren Avenue, also known as Block 681, Lot 7C on the tax map of
the City of Jersey City in the State of New Jersey (the “Premises”).
(b) Lease Commencement Date. The term of this Lease shall be for a period of one
hundred and twenty (120) months, and shall commence on [______ __, 2016], or
such earlier date as provided in Section 3 (the “Commencement Date”).
(c) Lease Termination Date. The term of this Lease shall terminate at midnight
on [_____ __, 2026] or such earlier or later date as provided in Section 3 (the
“Termination Date”). Tenant shall have the right and option to extend this Lease
as set forth in Section 3(c).
(d) Base Rent. The base monthly rent shall be $35,000 per month (“Base Rent”).
Rent shall be payable at Landlord's address shown in Section 1(h) below, or such
other place designated in writing by Landlord.
(e) Prepaid Rent. On or before the date that is thirty (30) days prior to the
Commencement Date, Tenant shall deliver to Landlord the sum of $35,000 as
prepaid rent, to be applied to the Rent due for the first month of the Lease.
(f) Security Deposit. [Upon execution of this Lease], Tenant shall deliver to
Landlord the sum of $35,000 in cash to be held as a security deposit pursuant to
Section 5 below.
(g) Permitted Use. The Premises shall be used for the development, construction
and operation of (1) a solid waste transfer station and material recovery
facility, (2) a biomass recovery process and facility, and (3) a back-end
conversion process that utilizes such biomass (the “Permitted Use”). The
Premises may not be used for any other purpose without the prior written consent
of Landlord.
 

 
 
(h) Notice and Payment Addresses. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a document in a .pdf or similar format (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses:
Landlord:              160 James Avenue, LLC
3 New York Avenue
Jersey City, NJ 07307
Attn: Gary Giordano
Tel No.:     201-866-7510
Fax No.:    201-420-9215
Email:       ggiordano@galaxyrecycling.com
 
with a copy to (which shall not constitute notice):
John Chiaia & Associates, LLC
277 Fairfield Road, Suite 120
Fairfield, NJ 07004
Attn: John F. Chiaia
Tel No.:        201-292-4616
Fax No.:       201-299-2540
Email:          chiaialaw@gmail.com
Tenant:                 [VK Acquisition [LLC][Corp.]]
7385 Pershing Avenue
St. Louis, MO 63130
Attn: Edward P. Hennessey
 

 
 
Tel No.:           314-802-8671
Fax No.:          314-802-8675
Email:              ed.hennessey@cleantechbiofuels.net
 
with a copy to (which shall not constitute notice):
CleanTech Biofuels, Inc.
7385 Pershing Avenue
St. Louis, MO 63130
Attn: Edward P. Hennessey
Tel No.:          314-802-8671
Fax No.:         314-802-8675
Email:            ed.hennessey@cleantechbiofuels.net
2. PREMISES.
(a) Lease of Premises. Landlord leases to Tenant, and Tenant leases from
Landlord the Premises upon the terms specified in this Lease.
(b) Acceptance of Premises. Except as specified elsewhere in this Lease,
Landlord makes no representations or warranties to Tenant regarding the
Premises, including the structural condition of the Premises or the condition of
all mechanical, electrical, and other systems on the Premises. Tenant shall be
responsible for performing any work necessary to bring the Premises into a
condition satisfactory to Tenant. By signing this Lease, Tenant acknowledges (i)
that it has had an adequate opportunity to investigate the Premises;(ii)
acknowledges responsibility for making any corrections, alterations and repairs
to the Premises (other than the Landlord's Work); and (iii) acknowledges that
the time needed to complete any such items shall not delay the Commencement
Date.
Tenant shall be deemed to have accepted the Premises in their then condition
upon execution of this Lease.
(c) Tenant Improvements. Attached Exhibit A sets forth all Tenant's Work, if
any, and all tenant improvements to be completed by Tenant (the “Tenant's
Work”), if any, that will be performed on the Premises. Tenant shall be
responsible for the design, payment and performance of all such work.
3. TERM. The term of this Lease shall commence on the Commencement Date
specified in Section 1.
 

 
 
(a) Early Possession. If Landlord permits Tenant to possess or occupy the
Premises prior to the Commencement Date specified in Section 1, then such early
occupancy shall not advance the Commencement Date or the Termination Date set
forth in Section 1, but otherwise all terms and conditions of this Lease shall
nevertheless apply during the period of early occupancy before the Commencement
Date.
(b) Delayed Possession. Landlord shall act diligently to make the Premises
available to Tenant; provided, however, neither Landlord nor any agent or
employee of Landlord shall be liable for any damage or loss due to Landlord's
inability or failure to deliver possession of the Premises to Tenant as provided
in this Lease. If possession is delayed, the Commencement Date set forth in
Section 1 shall also be delayed. In addition, the Termination Date set forth in
Section 1 shall be modified so that the length of the Lease term remains the
same. If Landlord does not deliver possession of the Premises to Tenant within
sixty (60) days after the Commencement Date specified in Section 1, Tenant may
elect to cancel this Lease by giving written notice to Landlord within ten (10)
days after such time period ends. If Tenant gives such notice of cancellation,
the Lease shall be cancelled, all prepaid rent and security deposits shall be
refunded to Tenant, and neither Landlord nor Tenant shall have any further
obligations to the other.
The first “lease year” shall commence on the Commencement Date and shall end on
the date which is twelve (12) months from the end of the month in which the
Commencement Date occurs. Each successive lease year during the initial term and
any extension terms shall be twelve (12) months, commencing on the first day
following the end of the preceding Lease Year. To the extent that the tenant
improvements are not completed in time for the Tenant to occupy or take
possession of the Premises on the Commencement Date due to the failure of Tenant
to fulfill any of its obligations under this Lease, the Lease shall nevertheless
commence on the Commencement Date set forth in Section 1.
(c) Option to Extend. Tenant shall have the right and option to extend the Lease
for two (2) successive five (5) year terms at the rent specified in Section 1(d)
and Section 4. Tenant must provide written notice to Landlord in any manner set
forth in Section 1(i) at least sixty (60) days prior to the expiration of the
initial term or any subsequent option period. The Base Rent for the first option
period shall be $38,500 per month, and the Base Rent for the second option
period shall be $42,350 per month.
4. RENT.
(a) Payment of Rent. Tenant shall pay Landlord without notice, demand,
deduction, or offset, in lawful money of the United States, the monthly Base
Rent stated in Section 1 in advance on or before the first day of each month
during the Lease term beginning the Commencement Date, and shall also pay any
other additional payments due to Landlord (“Additional Rent”), including
Operating Costs (collectively the “Rent”) when required under this Lease.
Payments for any partial month at the beginning or end of the Lease shall be
prorated. All payments due to Landlord under this Lease, including late fees,
interest and reasonable attorneys’ fees, shall also constitute Additional Rent,
and upon failure of Tenant to pay any such costs, charges or expenses, Landlord
shall have the same rights and remedies as otherwise provided in this Lease for
the failure of Tenant to pay rent.
 

 
 
(b) Triple Net Lease. This Lease is what is commonly called a “Net, Net, Net” or
“triple-net” Lease, which means that, except as otherwise expressly provided
herein, Landlord shall receive all Base Rent free and clear of any and all other
impositions, taxes, liens, charges or expenses of any nature whatsoever in
connection with the ownership and operation of the Premises. In addition to Base
Rent, Tenant shall pay to the parties respectively entitled thereto, or satisfy
directly, all Additional Rent and other impositions, insurance premiums
(including insurance for environmental liabilities), repair and maintenance
charges, and any other charges, costs, obligations, liabilities and expenses,
which arise with regard to the Premises or may be contemplated under anyother
provision of the Lease during its term, except for costs and expenses expressly
made the obligation of Landlord in this Lease.
(c) Late Charges; Default Interest. If any sums payable by Tenant to Landlord
under this Lease are not received within ten (10) days after their due date,
Tenant shall pay Landlord an amount equal to the greater of $100 or five percent
(5%) of the delinquent amount for the cost of collecting and handling such late
payment in addition to the amount due and as Additional Rent. All delinquent
sums payable by Tenant to Landlord and not paid within ten (10) days after their
due date shall, at Landlord's option, bear interest at the rate of ten percent
(10%) per annum or the highest rate of interest allowable by law, whichever rate
is less (the “Default Rate”). Interest on all delinquent amounts shall be
calculated from the original due date to the date of payment.
(d) Less Than Full Payment. Landlord's acceptance of less than the full amount
of any payment due from Tenant shall not be deemed an accord and satisfaction or
compromise of such payment unless Landlord specifically consents in writing to
payment of such lesser sum as an accord and satisfaction or compromise of the
amount which Landlord claims. Any portion that remains to be paid by Tenant
shall be subject to the late charges and default interest provisions of this
Section 4.
5. SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall deliver to
Landlord the security deposit specified in Section 1 above. Landlord's
obligations with respect to the security deposit are those of a debtor and not
of a trustee, and Landlord may commingle the security deposit with its other
funds. If Tenant breaches any covenant or condition of this Lease, including but
not limited to the payment of Rent, Landlord may apply all or any part of the
security deposit to the payment of any sum in default and any damage suffered by
Landlord as a result of Tenant's breach. Tenant acknowledges, however, that the
security deposit shall not be considered as a measure of Tenant's damages in
case of default by Tenant, and any payment to Landlord from the security deposit
shall not be construed as a payment of liquidated damages for Tenant's default.
If Landlord applies the security deposit as contemplated by this Section, Tenant
shall, within ten (10) days after written demand therefore by Landlord, deposit
with Landlord the amount so applied. If Tenant complies with all of the
covenants and conditions of this Lease throughout the Lease term, the security
deposit shall be repaid to Tenant without interest within thirty (30) days after
the surrender of the Premises by Tenant in the condition required hereunder by
Section 11 of this Lease.
 

 
 
6. USES. The Premises shall be used only for the Permitted Use specified in
Section 1 above, and for no other business or purpose without the prior written
consent of Landlord. No act shall be done on or around the Premises that is
unlawful or that will increase the existing rate of insurance on the Premises,
or cause the cancellation of any insurance on the Premises. Tenant shall not
commit or allow to be committed any waste upon the Premises, or any public or
private nuisance. Tenant shall not do or permit anything to be done on the
Premises which will obstruct or interfere with the rights of other tenants or
occupants of the Premises, or their employees, officers, agents, servants,
contractors, customers, clients, visitors, guests, or other licensees or
invitees or to injure or annoy such persons.
7. COMPLIANCE WITH LAWS. Tenant shall not cause or permit the Premises to be
used in any way that violates any law, ordinance, or governmental regulation or
order. Landlord represents to Tenant that, as of the Commencement Date, to
Landlord's knowledge, but without duty of investigation, and with the exception
of any Tenant's Work, the Premises comply with all applicable laws, rules,
regulations, or orders, including without limitation, the Americans With
Disabilities Act, if applicable, and Landlord shall be responsible to promptly
cure at its sole cost any noncompliance which existed on the Commencement Date.
Tenant shall be responsible for complying with all laws applicable to the
Premises as a result of the Permitted Use, and Tenant shall be responsible for
making any changes or alterations as may be required by law, rule, regulation or
order for Tenant's Permitted Use at its sole cost and expense. Otherwise, if
changes or alterations are required by rule, law, regulation, or order unrelated
to the Permitted Use, Landlord shall make changes and alterations at its own
expense.
8. UTILITIES. Landlord shall not be responsible for providing any utilities to
the Premises and shall not be liable for any loss, injury or damage to person or
property caused by or resulting from any variation, interruption, or failure of
utilities due to any cause whatsoever, and rent shall not abate as a result
thereof, except to the extent due to the intentional misconduct or gross
negligence of Landlord. Tenant shall be responsible for determining whether
available utilities and their capacities will meet Tenant's needs. Tenant shall
install and connect, if necessary, and directly pay for all water, sewer, gas,
janitorial, electricity, garbage removal, heat, telephone, and other utilities
and services used by Tenant on the Premises during the term, whether or not such
services are billed directly to Tenant. Tenant will also procure, or cause to be
procured, without cost to Landlord, all necessary permits, licenses or other
authorizations required for the lawful and proper installation, maintenance,
replacement, and removal on or from the Premises of wires, pipes, conduits,
tubes, and other equipment and appliances for use in supplying all utilities or
services to the Premises. Landlord, upon request of Tenant, and at the sole
expense and liability of Tenant, shall join with Tenant in any reasonable
applications required for obtaining or continuing such utilities or services.
9. TAXES. Tenant shall pay all Taxes (defined below) applicable to the Premises
during the Lease term. All payments for Taxes shall be made at least five (5)
days prior to their due date. Tenant shall promptly furnish Landlord with
satisfactory evidence that Taxes have been paid. If any Taxes paid by Tenant
cover any period of time before or after the expiration of the term, Tenant's
share of those Taxes paid will be prorated to cover only the period of time
within the tax fiscal year during which this Lease was in effect, and promptly
reimburse or credit Tenant to the extent required. If Tenant fails to timely pay
any Taxes, Landlord may pay them, and Tenant shall repay such amount to Landlord
upon demand. Landlord may also elect to pay all such Taxes directly to the
appropriate taxing authorities and receive reimbursement thereof from Tenant
within ten (10) days after invoice, either of the full amount paid or at
Landlord's election in equal monthly installments.
 

 
 
The term “Taxes” shall mean: (i) any form of tax or assessment imposed on the
Premises by any authority, including any city, county, state or federal
government, or any improvement district, as against any legal or equitable
interest of Landlord or Tenant in the Premises or in the real property of which
the Premises are a part, or against rent paid for leasing the Premises; and (ii)
any form of personal property tax or assessment imposed on any personal
property, fixtures, furniture, tenant improvements, equipment, inventory, or
other items, and all replacements, improvements, and additions to them, located
on the Premises, whether owned by Landlord or Tenant. “Taxes” shall exclude any
net income tax imposed on Landlord for income that Landlord receives under this
Lease.
Tenant may, upon reasonable prior notice to Landlord, contest the amount or
validity, in whole or in part, of any Taxes at its sole expense, only after
paying such Taxes or posting such security as Landlord may reasonably require in
order to protect the Premises against loss or forfeiture. Upon the termination
of any such proceedings, Tenant shall pay the amount of such Taxes or part of
such Taxes as finally determined, together with any costs, fees, interest
penalties, or other related liabilities. Landlord shall reasonably cooperate
with Tenant in contesting any Taxes, provided Landlord incurs no expense or
liability in doing so.
10. ALTERATIONS. Tenant may make alterations, additions or improvements to the
Premises, including any Tenant Work identified on attached Exhibit B (the
“Alterations”), only with the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned, or delayed. Landlord shall have
ten (10) days in which to respond to Tenant's request for any Alterations so
long as such request includes the name of Tenant's contractors and reasonably
detailed plans and specifications therefore. The term “Alterations” shall not
include the installation of shelves, movable partitions, Tenant's equipment, and
trade fixtures that may be performed without damaging existing improvements or
the structural integrity of the Premises, and Landlord's consent shall not be
required for Tenant's installation or removal of those items. Tenant shall
perform all work at Tenant's expense and in compliance with all applicable laws.
Tenant shall pay, when due, or furnish a bond for payment (as set forth in
Section 18) all claims for labor or materials furnished to or for Tenant at or
for use in the Premises, which claims are or may be secured by any mechanics' or
materialmen’s' liens against the Premises or any interest therein. Tenant shall
remove allAlterations at the end of the Lease term unless otherwise agreed to in
writing by the Tenant and Landlord. Tenant shall repair any damage to the
Premises caused by removal of Alterations.
11. REPAIRS AND MAINTENANCE; SURRENDER. Tenant shall, at its sole expense,
maintain the entire Premises in good condition and promptly make all repairs and
replacements, whether structural or non-structural, necessary to keep the
Premises in safe operating condition, including all utilities and other systems
serving the Premises. Notwithstanding anything in this Section to the contrary,
Tenant shall not be responsible for any repairs to the Premises made necessary
by the negligence or willful misconduct of Landlord or its employees, officers,
agents, servants, contractors, customers, clients, visitors, guests, or other
licensees or invitees therein. If Tenant fails to perform Tenant's obligations
under this Section, Landlord may at Landlord's option enter upon the Premises
after thirty (30) days' prior notice to Tenant and put the same in good order,
condition and repair and the cost thereof together with interest thereon at the
default rate set forth in Section 4 shall be due and payable as Additional Rent
to Landlord together with Tenant's next installment of Base Rent. Upon
expiration of the Lease term, whether by lapse of time or otherwise, Tenant
shall promptly and peacefully surrender the Premises, together with all keys, to
Landlord in as good condition as when received by Tenant from Landlord or as
thereafter improved, reasonable wear and tear and insured casualty excepted.
 

 
 
12. ACCESS AND RIGHT OF ENTRY. After forty-eight (48) hours' notice from
Landlord (except in cases of emergency, when no notice shall be required),
Tenant shall permit Landlord and its agents, employees and contractors to enter
the Premises at all reasonable times to make repairs, inspections, alterations
or improvements, provided that Landlord shall use reasonable efforts to minimize
interference with Tenant's use and enjoyment of the Premises. This Section shall
not impose any repair or other obligation upon Landlord not expressly stated
elsewhere in this Lease. After reasonable notice to Tenant, Landlord shall have
the right to enter the Premises for the purpose of (a) showing the Premises to
prospective purchasers or lenders at any time, and to prospective tenants within
one hundred eighty (180) days prior to the expiration or sooner termination of
the Lease term; and (b) for posting “for lease” signs within one hundred eighty
(180) days prior to the expiration or sooner termination of the Lease term.
13. SIGNAGE. Tenant shall obtain Landlord's written consent, which consent shall
not be unreasonably withheld, as to the size, location, materials, method of
attachment, and appearance, before installing any signs upon the Premises.
Tenant shall install any approved signage at Tenant's sole expense and in
compliance with all applicable laws. Tenant shall not damage or deface the
Premises in installing or removing signage and shall repair any injury or damage
to the Premises caused by such installation or removal.
14. DESTRUCTION OR CONDEMNATION.
(a) Damage and Repair. If the Premises are partially damaged but not rendered
untenantable, by fire or other insured casualty, then Landlord shall diligently
restore the Premises to the extent required below and this Lease shall not
terminate. The Premises shall not be deemed untenantable if twenty-five percent
(25%) or less of the Premises are damaged. If insurance proceeds are available
to Landlord but are not sufficient to pay the entire cost of restoring the
Premises, or if Landlord's lender shall not permit all or any part of the
insurance proceeds to be applied toward restoration, then Landlord may elect to
terminate this Lease and keep the insurance proceeds, by notifying Tenant within
sixty (60) days of the date of such casualty.
 

 
 
If the Premises are entirely destroyed, or partially damaged and rendered
untenantable, by fire or other casualty, Landlord may, at its option (a)
terminate this Lease as provided herein, or (b) restore the Premises to their
previous condition to the extent required below; provided, however, if such
casualty event occurs during the last six (6) months of the Lease term (after
considering any option to extend the term timely exercised by Tenant) then
either Tenant or Landlord may elect to terminate the Lease. If, within sixty
(60) days after receipt by Landlord from Tenant of written notice that Tenant
deems the Premises untenantable, Landlord fails to notify Tenant of its election
to restore the Premises, or if Landlord is unable to restore the Premises within
six (6) months of the date of the casualty event, then Tenant may elect to
terminate the Lease upon twenty (20) days' written notice to Landlord unless
Landlord, within such twenty (20) day period, notifies Tenant that it will in
fact restore the Premises or actually completes such restoration work. If
Landlord restores the Premises under this Section 14, Landlord shall proceed
with reasonable diligence to complete the work, and the base monthly rent shall
be abated in the same proportion as the untenantable portion of the Premises
bears to the whole Premises, provided that there shall be a rent abatement only
if the damage or destruction of the Premises did not result from, or was not
contributed to directly or indirectly by the act, fault or gross negligence of
Tenant, or Tenant's employees, officers, agents, servants, contractors,
customers, clients, visitors, guests, or other licensees or invitees. No
damages, compensation or claim shall be payable by Landlord for inconvenience,
loss of business or annoyance directly, incidentally or consequentially arising
from any repair or restoration of any portion of the Premises. Landlord shall
have no obligation to carry insurance of any kind for the protection of Tenant
or any alterations or improvements paid for by Tenant; any Tenant Improvements
identified in Exhibit C (regardless of who may have completed them); Tenant's
furniture; or on any fixtures, equipment, improvements or appurtenances of
Tenant under this Lease, and Landlord's restoration obligations hereunder shall
not include any obligation to repair any damage thereto or replace the same.
(b) Condemnation. If the Premises are made untenantable by eminent domain, or
conveyed under a threat of condemnation, this Lease shall automatically
terminate as of the earlier of the date title vests in the condemning authority
or the condemning authority first has possession of the Premises and all Rents
and other payments shall be paid to that date. If the condemning authority takes
a portion of the Premises that does not render the Premises untenantable, then
this Lease shall continue in full force and effect and the base monthly rent
shall be equitably reduced based on the proportion by which the floor area of
any structures is reduced The reduction in Rent shall be effective on the
earlier of the date the condemning authority first has possession of such
portion or title vests in the condemning authority. Landlord shall be entitled
to the entire award from the condemning authority attributable to the value of
the Premises and Tenant shall make no claim for the value of its leasehold.
Tenant shall be permitted to make a separate claim against the condemning
authority for moving expenses, provided that in no event shall Tenant's claim
reduce Landlord's award.
15. INSURANCE.
(a) Tenant's Liability Insurance. During the Lease term, Tenant shall pay for
and maintain commercial general liability insurance with broad form property
damage and contractual liability endorsements. This policy shall name Landlord,
its property manager (if any), and other parties designated by Landlord as
additional insureds using an endorsement form acceptable to Landlord, and shall
insure Tenant's activities and those of Tenant's employees, officers, agents,
servants, contractors, customers, clients, visitors, guests or other licensees
or invitees with respect to the Premises against loss, damage or liability for
personal injury or bodily injury (including death) or loss or damage to property
with a combined single limit of not less than $2,000,000, and a deductible of
not more than $10,000. Tenant's insurance will be primary and noncontributory
with any liability insurance carried by Landlord.
 

 
 
(b) Tenant's Property Insurance. During the Lease term, Tenant shall pay for and
maintain special form clauses of loss coverage property insurance (with coverage
for earthquake if required by Landlord's lender and, if the Premises are
situated in a flood plain, flood damage) for all of Tenant's personal property,
fixtures and equipment in the amount of their full replacement value, with a
deductible of not more than $10,000.
(c) Miscellaneous. Tenant's insurance required under this Section shall be with
companies rated A-/VII or better in Best's Insurance Guide, and which are
admitted in the state in which the Premises are located. No insurance policy
shall be cancelled or reduced in coverage and each such policy shall provide
that it is not subject to cancellation or a reduction in coverage except after
thirty (30) days prior written notice to Landlord. Tenant shall deliver to
Landlord upon commencement of the Lease and from time to time thereafter, copies
of the insurance policies or evidence of insurance and copies of endorsements
required by this Section. In no event shall the limits of such policies be
considered as limiting the liability of Tenant under this Lease. If Tenant fails
to acquire or maintain any insurance or provide any policy or evidence of
insurance required by this Section, and such failure continues for three (3)
days after notice from Landlord, Landlord may, but shall not be required to,
obtain such insurance for Landlord's benefit and Tenant shall reimburse Landlord
for the costs of such insurance upon demand. Such amounts shall be Additional
Rent payable by Tenant hereunder and in the event of non-payment thereof,
Landlord shall have the same rights and remedies with respect to such
non-payment as it has with respect to any other non-payment of rent hereunder.
(d) Waiver of Subrogation. Landlord and Tenant hereby release each other and any
other tenant, their agents or employees, from responsibility for, and waive
their entire claim of recovery for any loss or damage arising from any cause
covered by property insurance required to be carried or otherwise carried by
each of them. Each party shall provide notice to the property insurance carrier
or carriers of this mutual waiver of subrogation, and shall cause its respective
property insurance carriers to waive all rights of subrogation against the
other. This waiver shall not apply to the extent of the deductible amounts to
any such property policies or to the extent of liabilities exceeding the limits
of such policies.
(e) Tenant’s Additional Insurance. In addition to the insurance described above,
throughout the Term and any and all renewal terms, Tenant shall obtain the
following insurance:
(i)           property insurance insuring the buildings and improvements located
on the Premises at the commencement of the Term and thereafter erected thereon
or therein, including all alterations, additions and improvements thereto,
against loss or damage by fire with standard “all risk” special form (or its
equivalent) coverage for the repair/replacement of the improvements consistent
with standard commercial practices, including ordinance or law changes, and
increased cost of construction, and for an amount based upon the replacement
value of the existing buildings (exclusive of footings and foundations) as
reasonably determined by Landlord's insurance agent or carrier;
 

 
 
(ii)           environmental insurance insuring against Landlord’s risk and
property damage due to discharges by Tenant on and off-site; and
(iii)           a policy of commercial general liability insurance in limits not
less than One Million Dollars ($1,000,000) for death of or injury to any one
person, One Million Dollars ($1,000,000) for injury to property, and Five
Million Dollars ($5,000,000) for any one occurrence. Landlord shall be named as
an additional insured on Tenant's commercial general liability policy. The
limits of such coverage may include umbrella coverage maintained by Tenant.
Landlord shall have the right to require that the limits as provided in this
clause (iii) be increased no more often than once every ten years (or prior to
any renewal term) to reflect the limits then maintained by Tenant under similar
commercial leases in the geographical area.
(f) Additional Insurance Requirements. The insurance to be maintained by Tenant
and pursuant to this Article Fifteenth shall:
(i)           be issued by such insurance companies duly licensed and authorized
to do business in the State of New Jersey;
(ii)           comply with any changes in requirements applicable to the Leased
Premises or the Improvements by the applicable Fire Insurance Rating
Organization, or any similar body, or by statute;
(iii)           with respect to the insurance maintained pursuant to
subparagraph (a) above, provide that the respective interests of Landlord and
the holder of any Leasehold Mortgagee(s) shall not be subject to cancellation by
reason of any act or omission of Tenant without the insurer giving Landlord
prior written notice;
(iv)           also name Landlord, any fee mortgagee(s), if any, and any
leasehold mortgagee(s), as their interests may appear; and
(v)           provide that, subject to the right of any first leasehold
mortgagee whose interest may be covered by said policy or policies, that the
loss, if any, under any such policies shall be adjusted and paid by the
insurance company or companies as provided in Section 15.6.
15.2                       Evidence of Insurance. No later than the Commencement
Date, Tenant shall deliver to Landlord certificates of the insurance required
under Sections 15.1(a) and 15.1(b). All premiums and charges for all of said
policies shall be paid by Tenant. Tenant shall provide Landlord with a
certificate evidencing Tenant maintenance of the insurance required pursuant to
Sections 15.1(a) and 15.1(b) not less than two (2) days prior to the expiration
dates of such insurance.
 

 
 
15.3                       Payment of Premiums. All premiums and charges for all
of said policies shall be paid by Tenant, and if Tenant shall fail to make any
such payment when due, or shall fail to carry any such policy, and such failure
shall not be rectified within thirty (30) days after Tenant receives Notice of
same from Landlord, then Landlord may, but shall not be obligated to, make such
payment or carry such policy, and the amount paid by Landlord, with interest
thereon at the Default Rate, shall be repaid to Landlord by Tenant as additional
rent on demand and all such amounts so repayable, together with such interest,
shall be considered as additional rent payable hereunder, for the collectionof
which Landlord shall have all of the remedies herein or by law provided for the
collection of rent. Payment by Landlord of any such premium or the carrying by
Landlord of any such policy shall not be deemed to waive or release the default
of Tenant with respect thereto.
15.4                       Renewals. Prior to the expiration of each such
policy, Tenant shall pay the premiums for renewal insurance and prior to said
expiration shall deliver to Landlord a certificate of such insurance; and if
such certificate shall not be so delivered, Landlord may (after first having
given Tenant Notice of Landlord's intention to do so) procure and/or pay
therefor, and the amounts so paid by Landlord with interest thereon at the Prime
Rate from the date of payment shall become due and payable by Tenant as
additional rent with the next installment of Rent which shall become due after
such payment by Landlord; and payment by Landlord of any such premium shall not
be deemed to waive or release the default in payment thereof by Tenant, or the
right of Landlord to take such action as may be permissible hereunder, as in the
case of default in the payment of Rent.
15.5                       Compliance with Insurance Policies. Tenant shall not
violate or permit to be violated any of the conditions or provision of any such
policy, and Tenant shall so perform and satisfy the commercially reasonable
requirements of the companies writing such policies.
15.6 Application of Insurance Proceeds. The proceeds of the property insurance
to be maintained pursuant to Sections 15.1(b) and 15.1(e)(i) shall be disbursed
as follows:
(a)           the first One Million Dollars ($1,000,000) (from each policy if
more than one) shall be paid to Tenant and used, applied and paid solely for the
repair and restoration of the damage to the improvements on the Leased Premises;
or
(b)           amounts in excess of said One Million Dollars ($1,000,000) shall
be paid to and deposited with a bank or trust company in the State of New
Jersey, of Tenant's selection, having assets in excess of $1,000,000,000.00 as
insurance trustee (hereinafter referred to as the "Depositary") which shall
hold, apply, and make available the proceeds of such insurance, subject to the
rights of any leasehold mortgagee(s), to the cost of repair of the damage and
replacement or rebuilding of the Improvements as more particularly hereafter
provided in Subsections 15.11 through 15.14 of this Lease.
 

 
 
15.7                       Subrogation. All insurance policies carried by either
party covering the Premises, including, but not limited to property insurance,
to the extent obtainable without extra cost, shall expressly waive any right of
subrogation on the part of the insurer against the other party. The parties
hereto agree that their policies will include such waiver clause or endorsement
so long as the same shall be obtainable without extra cost, or if extra cost
shall be charged therefor, so long as the other party pays such extra cost, and
the other party, at its election, may pay the same, but shall not be obligated
to do so. Both Landlord and Tenant waive any and all rights of recovery, claim,
action or cause of action, against the other, their agents, officers, directors
and employees for any loss or damage that may occur to the Leased Premises, the
contents thereof, or any improvements thereto, by reason offire, the elements or
any other cause which could be insured against under the terms of a standard
fire and extended coverage insurance policy or policies, regardless of cause or
origin, including the negligence of Tenant or Landlord as the case may be, their
agents, officers and employees. Nothing in this Section 15.8 shall be construed,
however, to obligate Landlord to carry any such policy of insurance.
15.8                       Credit for Landlord Proceeds. In the event Landlord
receives any rent insurance proceeds under a policy, Tenant shall be credited
therefor as payments made to Landlord on account of Fixed Net Rent and
additional rent payable by Tenant.
15.9                       Landlord’s Cooperation. Landlord shall cooperate with
Tenant in Tenant’s obtaining a policy of leasehold title insurance, at Tenant’s
option.
15.10 Fire or other Casualty. If the Improvements now or hereafter erected upon
the Premises during the Term shall be destroyed or damaged in whole or in part
by fire, or as a result directly or indirectly of war, or by act of God, or
occurring by reason of any causes whatsoever, Tenant covenants that Tenant shall
give prompt Notice thereof to Landlord, and Tenant at its own cost and expense,
shall promptly repair, replace and rebuild the same, at least to the extent of
the value and as nearly as practicable to the character of the Improvements
existing immediately prior to such occurrence, with such changes as may be
proposed and approved by Landlord, which approval will not be unreasonably
withheld. Such repairs, replacements or rebuilding shall be made by Tenant, as
aforesaid, and in accordance with the following terms and conditions:
(a)           the same shall be made in accordance with plans and specifications
therefor if required by law, subject, however to preparation by a licensed
architect retained at the expense of Tenant;
(b)           before commencing any such work, said plans and specifications and
application for all permits shall be filed and approved by all municipal or
other governmental departments or authorities having jurisdiction thereof and a
firm estimate for the cost of such repairs or restoration shall be obtained;
(c)           before commencing any such work, Tenant shall, at its own cost and
expense, deliver to Landlord appropriate endorsements to be attached to and made
part of the fire and liability policies more particularly described in this
Article Fifteen. Said endorsements shall cover all of the risks concerned during
the course of such work and shall be in form and content reasonably satisfactory
to Landlord.
 

 
 
(d)           such work shall be commenced within one hundred twenty (120) days
after settlement shall have been made with the insurance companies and the
insurance monies shall have been turned over to Tenant or Depositary as provided
in this Article Fifteen and the necessary governmental approvals, as herein
provided for, shall have been obtained, and such work shall be completed within
a reasonable time, due regard being given to conditions, free and clear of all
liens and encumbrances and in accordance with said plans and specifications;
(e)           at least ten (10) days before commencing such work Tenant shall
notify Landlord of Tenant's intention to commence the same, and Tenant shall pay
the increased premiums, if any, charged by the insurance companies carrying
insurance on said building, to cover the additional risk during the course of
such work.
15.11                       Depositary. The Depositary shall, provided this
Lease shall then be in full force and effect, apply the net proceeds of any
insurance deposited with it to the payment of the cost of such repairing or
rebuilding as the same progresses, payments to be made promptly against properly
certified vouchers of a competent architect in charge of the work selected by
Tenant. The Depositary shall promptly advance out of such insurance proceeds
toward each payment to be made by or on behalf of Tenant, an amount which shall
bear the same proportion to such payment as the whole amount received by the
Depositary shall bear to the total estimated cost of the repairing or rebuilding
except, however, that the Depositary shall withhold from each amount so to be
paid by it ten (10%) percent thereof until the work of repairing or rebuilding
shall have been completed with a Certificate of Occupancy issued, and proof
furnished that no lien or liability has attached or will attach to the Leased
Premises, the Improvements, or to Landlord in connection with such repairing or
rebuilding. Provided that Tenant is not the First Leasehold Mortgagee or another
Institutional Lender, or a "related company" (as hereafter defined) with respect
to the First Leasehold Mortgagee or another Institutional Lender, then if the
total estimated cost of the repairs or rebuilding shall exceed the amount of the
net proceeds of such insurance received by the Depositary, the Depositary shall
require of Tenant that, before such repairing or rebuilding be commenced, the
Depositary be secured by a surety bond or cash equal to the amount of the excess
of such estimated cost over the net insurance proceeds as security for the due
completion, within a reasonable time, of such repairs or rebuilding. The total
cost of all such rebuilding shall, at all events, be borne by Tenant without any
contribution thereto by Landlord, but nothing herein contained shall be deemed
to obligate any first leasehold mortgagee or any lender or any related company
to advance monies in excess of the insurance proceeds for the purpose of repairs
or rebuilding. If the insurance proceeds shall exceed the cost of such repairs
or rebuilding, the balance remaining after payment to the cost of such repairs
or rebuilding shall be paid over and belong to Tenant.
15.12                       Commencement of Repairs. If the work of repairing,
replacing or rebuilding said damaged or destroyed Improvements shall not have
been commenced within the one hundred twenty (120) day period provided for in
subsection (d) of Section 15.11 hereof, or if such work, after commencement
shall not diligently proceed, unless such work is delayed by strikes, lockouts,
labor disputes or other causes unavoidable or reasonably beyond the control of
Tenant, Landlord shall have the right to terminate this Lease and the term
thereof by giving Tenant not less than thirty (30) days' written Notice of its
intention so to do, and upon the expiration of the date fixed in such Notice, if
such work shall not have been commenced and the other conditions hereof complied
with, or if after commencement such work shall not diligently proceed, this
Lease, and the Term hereby granted, shall wholly cease and expire and the
insurance proceeds received and receivable under any and all policies of
insurance shall be retained by Landlord without claim thereon by Tenant, but
subject to the right of any Leasehold Mortgagee to obtain and use such proceeds
to perform such work either on behalf of Tenant or as the Tenant of a new lease
entered into pursuant to Section 17 herein but Tenant shall continue to be
liable.
 

 
 
15.13                       No Termination. Except as provided in Section 15.11
or 15.13 hereof, this Lease shall not terminate or be affected in any manner by
reason of the destruction or damage in whole or in part of the Improvements, now
or hereafter standing or erected on the Premises, or by reason of the
untenantability of the Improvements or the Premises and the Rent reserved in
this Lease as well as all other charges payable hereunder, to the extent that
the same are not covered by and paid pursuant to rent insurance, the premiums
for which policy are paid for by anyone other than Landlord, shall be paid by
Tenant in accordance with the terms, covenants and conditions of this Lease,
without abatement, diminution or reduction.
16. INDEMNIFICATION.
(a) Indemnification by Tenant. Tenant shall defend, indemnify, and hold Landlord
and its property manager, if any, harmless against all liabilities, damages,
costs, and expenses, including attorneys' fees, for personal injury, bodily
injury (including death) or property damage arising from any negligence or
wrongful act or omission of Tenant or Tenant's employees, officers, agents,
servants, contractors, customers, clients, visitors, guests, or other.
(b) Indemnification by Landlord. Landlord shall defend, indemnify and hold
Tenant harmless against all liabilities, damages, costs, and expenses, including
attorneys' fees, for personal injury, bodily injury (including death) or
property damage arising from any negligent or wrongful act or omission of
Landlord or Landlord's employees, officers, agents, servants, contractors,
customers, clients, visitors, guests, or other licensees or invitees on or
around the Premises, or arising from any breach of this Lease by Landlord.
Landlord shall use legal counsel reasonably acceptable to Tenant in defense of
any action within Landlord's defense obligation.
(c) Waiver of Immunity. Landlord and Tenant each specifically and expressly
waive any immunity that each may be granted under the laws of the State of New
Jersey. Neither party's indemnity obligations under this Lease shall be limited
by any limitation on the amount or type of damages, compensation, or benefits
payable to or for any third party under any other New Jersey law.
 

 
 
(d) Exemption of Landlord from Liability. Except to the extent of claims arising
out of Landlord's gross negligence or intentional misconduct, Landlord shall not
be liable for injury to Tenant's business or assets or any loss of income
therefrom or for damage to any property of Tenant or of its employees, officers,
agents, servants, contractors, customers, clients, visitors, guests, or other
licensees or invitees, or any other person in or about the Premises.
(e) Survival. The provisions of this Section 16 shall survive expiration or
termination of this Lease.
17. ASSIGNMENT AND SUBLETTING. (a) Tenant shall not assign, sublet, mortgage,
encumber or otherwise transfer any interest in this Lease (collectively referred
to as a “Transfer”) or any part of the Premises, without first obtaining
Landlord's written consent which shall not be unreasonably withheld,
conditioned, or delayed. No Transfer shall relieve Tenant of any liability under
this Lease notwithstanding Landlord's consent to such Transfer, unless such
relief is consented to by the Landlord.
(b) As a condition to Landlord's approval, if given, any potential assignee or
sublessee otherwise approved by Landlord shall assume all obligations of Tenant
under this Lease and shall be jointly and severally liable with Tenant and any
guarantor, if required, for the payment of Rent and performance of all terms of
this Lease. In connection with any Transfer, Tenant shall provide Landlord with
copies of all assignments, subleases and assumption agreement or documents.
(c) If Landlord does not consent to a Transfer, then Tenant may terminate this
Lease upon thirty (30) days written notice to Landlord. If Tenant terminates
this Lease pursuant to this Section 17, Tenant shall have no further obligations
under this Lease as of such termination date.
18. LIENS. Tenant is not authorized to subject the Landlord's assets to any
liens or claims of lien. Tenant shall keep the Premises free from any liens
created by or through Tenant. Tenant shall indemnify and hold Landlord harmless
from liability for any such liens including, without limitation, liens arising
from any Alterations. If a lien is filed against the Premises by any person
claiming by, through or under Tenant, Tenant shall, within 10 days after
Landlord's demand, at Tenant's expense, either remove the lien or furnish to
Landlord a bond in form and amount and issued by a surety satisfactory to
Landlord, indemnifying Landlord and the Premises against all liabilities, costs
and expenses, including attorneys' fees, which Landlord could reasonably incur
as a result of such lien.
19. DEFAULT. The following occurrences shall each constitute a default by Tenant
(an “Event of Default”):
(a) Failure To Pay. Failure by Tenant to pay any sum, including Rent, due under
this Lease following ten (10) days' notice from Landlord of the failure to pay.
(b) Insolvency. Tenant's insolvency or bankruptcy (whether voluntary or
involuntary), or appointment of a receiver, assignee or other liquidating
officer for Tenant's business; provided, however, that in the event of any
involuntary bankruptcy or other insolvency proceeding, the existence of such
proceeding shall constitute an Event of Default only if such proceeding is not
dismissed or vacated within sixty (60) days after its institution or
commencement.
 

 
 
(c) Levy or Execution. The taking of Tenant's interest in this Lease or the
Premises, or any part thereof, by execution or other process of law directed
against Tenant, or attachment of Tenant's interest in this Lease by any creditor
of Tenant, if such attachment is not discharged within fifteen (15) days after
being levied.
(d) Other Non-Monetary Defaults. The breach by Tenant of any agreement, term or
covenant of this Lease other than one requiring the payment of money and not
otherwise enumerated in this Section or elsewhere in this Lease, which breach
continues for a period of thirty (30) days after notice by Landlord to Tenant of
such breach.
(e) Failure to Take Possession. Failure by Tenant to take possession of the
Premises on the Commencement Date or failure by Tenant to commence any Tenant's
Work in a timely fashion. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event less than fifteen (15) days after notice by Tenant to Landlord. If
Landlord fails to cure any such default within the allotted time, Tenant's sole
remedy shall be to seek actual money damages (but not consequential or punitive
damages) for loss arising from Landlord's failure to discharge its obligations
under this Lease. Nothing herein contained shall relieve Landlord from its duty
to perform of any of its obligations to the standard prescribed in this Lease.
Any notice periods granted herein shall be deemed to run concurrently with and
not in addition to any default notice periods required by law.
20. REMEDIES. Landlord shall have the following remedies upon an Event of
Default. Landlord's rights and remedies under this Lease shall be cumulative,
and none shall exclude any other right or remedy allowed by law:
(a) Termination of Lease. Landlord may terminate Tenant's interest under the
Lease, but no act by Landlord other than notice of termination from Landlord to
Tenant shall terminate this Lease. The Lease shall terminate on the date
specified in the notice of termination. Upon termination of this Lease, Tenant
will remain liable to Landlord for damages in an amount equal to the Rent and
other sums that would have been owing by Tenant under this Lease for the balance
of the Lease term, less the net proceeds, if any, of any reletting of the
Premises by Landlord subsequent to the termination, after deducting all of
Landlord's Reletting Expenses (as defined below). Landlord shall be entitled to
either collect damages from Tenant monthly on the days on which rent or other
amounts would have been payable under the Lease, or alternatively, Landlord may
accelerate Tenant's obligations under the Lease and recover from Tenant: (i)
unpaid rent which had been earned at the time of termination; (ii) the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of rent loss that Tenant proves could
reasonably have been avoided; (iii) the amount by which the unpaid rent for the
balance of the term of the Lease after the time of award exceeds the amount of
rent loss that Tenant proves could reasonably be avoided (discounting such
amount by the discount rate of the Federal Reserve Bank of San Francisco at the
time of the award, plus 1%); and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant's failure to perform
its obligations under the Lease, or which in the ordinary course would be likely
to result from the Event of Default, including without limitation Reletting
Expenses described in Section 20(b) below.
 

 
 
(b) Re-Entry and Reletting. Landlord may continue this Lease in full force and
effect, and without demand or notice, re-enter and take possession of the
Premises or any part thereof, expel the Tenant from the Premises and anyone
claiming through or under the Tenant, and remove the personal property of
either. Landlord may relet the Premises, or any part of them, in Landlord's or
Tenant's name for the account of Tenant, for such period of time and at such
other terms and conditions as Landlord, in its discretion, may determine.
Landlord may collect and receive the rents for the Premises. To the fullest
extent permitted by law, the proceeds of any reletting shall be applied: first,
to pay Landlord all Reletting Expenses (defined below); second, to pay any
indebtedness of Tenant to Landlord other than rent; third, to the rent due and
unpaid hereunder; and fourth, the residue, if any, shall be held by Landlord and
applied in payment of other or future obligations of Tenant to Landlord as the
same may become due and payable, and Tenant shall not be entitled to receive any
portion of such revenue. Re-entry or taking possession of the Premises by
Landlord under this Section shall not be construed as an election on Landlord's
part to terminate this Lease, unless a notice of termination is given to Tenant.
Landlord reserves the right following any re-entry or reletting, or both, under
this Section to exercise its right to terminate the Lease. Tenant will pay
Landlord the Rent and other sums which would be payable under this Lease if
repossession had not occurred, less the net proceeds, if any, after reletting
the Premises and after deducting Landlord's Reletting Expenses. “Reletting
Expenses” is defined to include all expenses incurred by Landlord in connection
with reletting the Premises, including without limitation, all repossession
costs, brokerage commissions and costs for securing new tenants, attorneys'
fees, remodeling and repair costs, costs for removing persons or property, costs
for storing Tenant's property and equipment, and costs of tenant improvements
and rent concessions granted by Landlord to any new Tenant, prorated over the
life of the new lease.
(c) Waiver of Redemption Rights. Tenant, for itself, and on behalf of any and
all persons claiming through or under Tenant, including creditors of all kinds,
hereby waives and surrenders all rights and privileges which they may have under
any present or future law, to redeem the Premises or to have a continuance of
this Lease for the Lease term, or any extension thereof.
(d) Nonpayment of Additional Rent. All costs which Tenant is obligated to pay to
Landlord pursuant to this Lease shall in the event of nonpayment be treated as
if they were payments of Rent, and Landlord shall have the same rights it has
with respect to nonpayment of Rent.
(e) Failure to Remove Property. If Tenant fails to remove any of its property
(other than any buildings) from the Premises at Landlord's request following an
uncured Event of Default, Landlord may, at its option, remove and store the
property at Tenant's expense and risk. If Tenant does not pay the storage cost
within ten (10) days of Landlord's request, Landlord may, at its option, have
any or all of such property sold at public or private sale (and Landlord may
become a purchaser at such sale), in such manner as Landlord deems proper,
without notice to Tenant. Landlord shall apply the proceeds of such sale: (i) to
the expense of such sale, including reasonable attorneys' fees actually
incurred; (ii) to the payment of the costs or charges for storing such property;
(iii) to the payment of any other sums of money which may then be or thereafter
become due Landlord from Tenant under any of the terms hereof; and (iv) the
balance, if any, to Tenant. Nothing in this Section shall limit Landlord's right
to sell Tenant's personal property as permitted by law or to foreclose
Landlord's lien for unpaid rent.
 

 
 
21. MORTGAGE SUBORDINATION AND ATTORNMENT. This Lease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord which is now
existing or hereafter placed upon the Premises including any advances, interest,
modifications, renewals, replacements or extensions (“Landlord's Mortgage”).
Tenant shall attorn to the holder of any Landlord's Mortgage or any party
acquiring the Premises at any sale or other proceeding under any Landlord's
Mortgage provided the acquiring party assumes the obligations of Landlord under
this Lease. Tenant shall promptly and in no event later than thirty (30) days
after request execute, acknowledge and deliver documents which the holder of any
Landlord's Mortgage may reasonably require as further evidence of this
subordination and attornment. Notwithstanding the foregoing, Tenant's
obligations under this Section to subordinate in the future are conditioned on
the holder of each Landlord's Mortgage and each party acquiring the Premises at
any sale or other proceeding under any such Landlord's Mortgage not disturbing
Tenant's occupancy and other rights under this Lease, so long as no uncured
Event of Default by Tenant exists.
22. NON-WAIVER. Landlord's waiver of any breach of any provision contained in
this Lease shall not be deemed to be a waiver of the same provision for
subsequent acts of Tenant. The acceptance by Landlord of Rent or other amounts
due by Tenant hereunder shall not be deemed to be a waiver of any previous
breach by Tenant.
23. HOLDOVER. If Tenant shall, without the written consent of Landlord, remain
in possession of the Premises and fail to return them to Landlord after the
expiration or termination of the term, the tenancy shall be a holdover tenancy
and shall be on a month-to-month basis, which may be terminated according to the
laws of the State of New Jersey. During such tenancy, Tenant agrees to pay to
Landlord 125% of the rate of rental last payable under this Lease, unless a
different rate is agreed upon by Landlord. All other terms of the Lease shall
remain in effect. Tenant acknowledges and agrees that this Section does not
grant any right to Tenant to holdover, and that Tenant may also be liable to
Landlord for any and all damages or expenses which Landlord may have to incur as
a result of Tenant's holdover.
24. NOTICES. All notices under this Lease shall be in writing and effective (i)
when delivered in person or via overnight courier to the other party, (ii) three
(3) days after being sent by registered or certified mail to the other party at
the address set forth in Section 1; or (iii) upon confirmed transmission by
facsimile to the other party at the facsimile numbers set forth in Section 1.
The addresses for notices and payment of rent set forth in Section 1 may be
modified by either party only by written notice delivered in conformance with
this Section.
25. ESTOPPEL CERTIFICATES. Tenant shall, from time to time, upon written request
of Landlord, execute, acknowledge and deliver to Landlord or its designee a
written statement specifying the following, subject to any modifications
necessary to make such statements true and complete: (i) the total rentable
square footage of the Premises; (ii) the date the Lease term commenced and the
date it expires; (iii) the amount of minimum monthly Rent and the date to which
such Rent has been paid; (iv) that this Lease is in full force and effect and
has not been assigned, modified, supplemented or amended in any way; (v) that
this Lease represents the entire agreement between the parties; (vi) that all
obligations under this Lease to be performed by either party have been
satisfied; (vii) that there are no existing claims, defenses or offsets which
the Tenant has against the enforcement of this Lease by Landlord; (viii) the
amount of Rent, if any, that Tenant paid in advance; (ix) the amount of security
that Tenant deposited with Landlord; (x) if Tenant has sublet all or a portion
of the Premises or assigned its interest in the Lease and to whom; (xi) if
Tenant has any option to extend the Lease or option to purchase the Premises;
and (xii) such other factual matters concerning the Lease or the Premises as
Landlord may reasonably request. Tenant acknowledges and agrees that any
statement delivered pursuant to this Section may be relied upon by a prospective
purchaser of Landlord's interest or assignee of any mortgage or new mortgagee of
Landlord's interest in the Premises. If Tenant shall fail to respond within ten
(10) days to Landlord's request for the statement required by this Section,
Landlord may provide the statement and Tenant shall be deemed to have admitted
the accuracy of the information provided by Landlord.
 

 
 
26. TRANSFER OF LANDLORD'S INTEREST. This Lease shall be assignable by Landlord
without the consent of Tenant. In the event of any transfer or transfers of
Landlord's interest in the Premises, other than a transfer for collateral
purposes only, upon the assumption of this Lease by the transferee, Landlord
shall be automatically relieved of obligations and liabilities accruing from and
after the date of such transfer, including any liability for any retained
security deposit or prepaid rent, for which the transferee shall be liable, and
Tenant shall attorn to the transferee.
27. RIGHT TO PERFORM. If Tenant shall fail to timely pay any sum or perform any
other act on its part to be performed hereunder, Landlord may make any such
payment or perform any such other act on Tenant's behalf. Tenant shall, within
ten (10) days of demand, reimburse Landlord for its expenses incurred in making
such payment or performance. Landlord shall (in addition to any other right or
remedy of Landlord provided by law) have the same rights and remedies in the
event of the nonpayment of sums due under this Section as in the case of default
by Tenant in the payment of Rent.
28. QUIET ENJOYMENT. So long as Tenant pays the Rent and performs all of its
obligations in this Lease, Tenant's possession of the Premises will not be
disturbed by Landlord or anyone claiming by, through or under Landlord.
29. MERGER. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.
30. GENERAL.
 

 
 
(a) Heirs and Assigns. This Lease shall apply to and be binding upon Landlord
and Tenant and their respective heirs, executors, administrators, successors and
assigns.
(b) Brokers' Fees. Tenant represents and warrants to Landlord that it has not
engaged any broker, finder or other person who would be entitled to any
commission or fees for the negotiation, execution or delivery of this Lease and
shall indemnify and hold harmless Landlord against any loss, cost, liability or
expense incurred by Landlord as a result of any claim asserted by any such
broker, finder or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Tenant.
Landlord represents and warrants to Tenant that it has not engaged any broker,
finder or other person who would be entitled to any commission or fees for the
negotiation, execution or delivery of this Lease and shall indemnify and hold
harmless Tenant against any loss, cost, liability or expense incurred by Tenant
as a result of any claim asserted by any such broker, finder or other person on
the basis of any arrangements or agreements made or alleged to have been made by
or on behalf of Landlord.
(c) Entire Agreement. This Lease contains all of the covenants and agreements
between Landlord and Tenant relating to the Premises. No prior or
contemporaneous agreements or understandings pertaining to the Lease shall be
valid or of any force or effect and the covenants and agreements of this Lease
shall not be altered, modified or amended to except in writing signed by
Landlord and Tenant.
(d) Severability. Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
of this Lease.
(e) Force Majeure. Time periods for either party's performance under any
provisions of this Lease (excluding payment of Rent) shall be extended for
periods of time during which the party’s performance is prevented due acts of
force majeure, including acts of God (such as fire, flood, earthquake, storm,
hurricane or other natural disaster),war, invasion, act of foreign enemies,
hostilities (regardless of whether war is declared), civil war, rebellion,
insurrection, military or usurped power or confiscation, terrorist activities,
nationalization, government sanction, blockage, embargo, labor dispute, strike,
lockout or interruption or failure of electricity or telephone service. If a
party asserts force majeure as an excuse for failure to perform the party’s
obligation, then the nonperforming party must prove that it took reasonable
steps to minimize the delay or damages caused by foreseeable events, that the
party substantially fulfilled all non-excused obligations, and that the other
party was timely notified of the likelihood or actual occurrence of an event
described above in this clause (e).
(g) Memorandum of Lease. Neither this Lease nor any memorandum or “short form”
thereof shall be recorded without Landlord’s prior consent.
(h) Submission of Lease Form Not an Offer. One party's submission of this Lease
to the other for review shall not constitute an offer to lease the Premises.
This Lease shall not become effective and binding upon Landlord and Tenant until
it has been fully signed by both of them.
 

 
 
(i) No Light, Air or View Easement. Tenant has not been granted an easement or
other right for light, air or view to or from the Premises. Any diminution or
shutting off of light, air or view by any structure which may be erected on or
adjacent to the Premises shall in no way effect this Lease or the obligations of
Tenant hereunder or impose any liability on Landlord.
(j) Authority of Parties. Each party signing this Lease represents and warrants
to the other that it has the authority to enter into this Lease, that the
execution and delivery of this Lease has been duly authorized, and that upon
such execution and delivery, this Lease shall be binding upon and enforceable
against the party on signing.
(k) Time. “Day” as used herein means a calendar day and “business day” means any
day on which commercial banks are generally open for business in the state where
the Premises are situated. Any period of time which would otherwise end on a
non-business day shall be extended to the next following business day. Time is
of the essence of this Lease.
31. EXHIBITS AND RIDERS. The following exhibits and riders are made a part of
this Lease, and the terms thereof shall control over any inconsistent provision
in the sections of this Lease:
Exhibit A:                       Tenant’s Work
32. AGENCY DISCLOSURE. At the signing of this Lease, neither the Landlord nor
the Tenant is represented by any broker or agent.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 
 
IN WITNESS WHEREOF, this Lease has been executed the date and year first above
written.
 
25 James Avenue LLC, as LANDLORD
 
By________________________________________
   Name:
   Title:
 
[VK Acquisition[LLC][Corp.]], as TENANT
 
 
By________________________________________
   Name:                       Edward P. Hennessey
   Title:                         Chairman and Chief Executive Officer
 

 
 
EXHIBIT A
 
 
Tenant’s Work:
 
 

 
EXHIBIT B
FORM OF OWNERSHIP ESCROW AGREEMENT
OWNERSHIP ESCROW AGREEMENT
THIS OWNERSHIP ESCROW AGREEMENT (the “Agreement”) is made this 23rd day of June
2016, pursuant to the requirements of a certain Acquisition Agreement dated as
of June 15, 2016 (the “Acquisition Agreement” ) by and among Gary Giordano,
residing at 215 Squan Beach Drive, Mantoloking, New Jersey 08738 and Thomas
Giordano, residing at 31 8th Street, North Arlington, New Jersey 07031
(including any of their respective Affiliates, the “Sellers”) and 25 Van Keuren
LLC, a New Jersey limited liability company (“Van Keuren” or the “Applicant”,
and collectively with the Sellers, the “Giordano Parties”), and CleanTech
Biofuels, Inc., a Missouri corporation (the “Parent”) and a to be formed
wholly-owned subsidiary of the Parent (the “Buyer”). Collectively the above
parties are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.
 
AND
 
CHIAIA & ASSOCIATES, LLC
whose current address is 277 Fairfield Avenue, Suite 120, Fairfield, NJ 07004
("the Firm" or the “Escrow Agent”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Acquisition Agreement.
Background
WHEREAS, pursuant to the Acquisition Agreement, Buyer has acquired ninety-nine
percent (99%) of the ownership interests of Van Keuren from the Sellers, and
Sellers have retained a one percent (1%) ownership interest in Van Keuren;
WHEREAS, the Parties desire for the Permits (as defined in the Acquisition
Agreement) to run with the land; and
WHEREAS, pursuant to the Acquisition Agreement, Buyer and the Sellers have
agreed to deposit their respective ownership interests of Van Keuren into an
escrow.
 NOW, THEREFORE, in consideration of the premises and payments set forth herein,
the parties hereto, each intending to be legally bound hereby, agree as follows:
1.            Appointment of the Escrow Agent. The Parties hereby appoint the
Escrow Agent to serve as escrow agent under the terms of this Agreement, and the
Escrow Agent hereby accepts such appointment. Wherever this Agreement provides
for a notice or instructions to be given by the Parties, such notice shall be
accepted by Escrow Agent if signed by an officer of each Party (i.e., such
notice shall be accepted by Escrow Agent if signed by the Sellers and an officer
of each of the Applicant and the Parent or the Buyer). Escrow Agent’s duties
hereto are limited to those set forth in this Escrow Agreement. This Agreement
is the sole instrument setting forth the duties and responsibilities of the
Escrow Agent.
 

 
 
2.            Escrow.
2.1 Escrow. Contemporaneously herewith, each of the Buyer and the Sellers have
deposited and transferred their ownership interests, together with a proxy and
share transfer certificate for Buyer’s 99% interest in Van Keuren to the “Chiaia
& Associates, LLC, Attorney Trust Account. The Escrow Agent hereby acknowledges
receipt thereof. In addition, the Buyer shall deposit with the Escrow Agent a
voting proxy for Buyer’s Ownership Interest. All such ownership interests and
the Buyer’s voting proxy shall constitute the “Escrow Property”.
2.2 Non-Interest-Bearing Account. The Escrow Agent shall hold the Escrow
Property to “John F. Chiaia, Esq., Attorney Trust Account”, a federally insured,
non-interest-bearing IOLTA account until disbursed as provided herein.
3.            Disposition of Escrow Property. The Escrow Agent shall hold and
disburse the Escrow Property as follows:
3.1 Mutual Instructions. At any time hereafter, the Parties may give Escrow
Agent joint written instructions (signed by each Party or an authorized officer
thereof) for disposition of the Escrow Property or any portions thereof. An
Authorization Form is attached hereto.
3.2 Event of Default Under the Lease Agreement. Upon presentation of proof
satisfactory to the Escrow Agent that a final, non-appealable judgement by a
court of competent jurisdiction has been rendered against Buyer or Parent for
defaulting under the Lease Agreement pursuant to its terms, the Escrow Agent
shall release the Escrow Property to the Sellers;provided, however, that the
Sellers shall have the option, in their sole discretion, to request the release
of only the voting proxy relating to the Buyer’s Ownership Interest, and the
Sellers may thereafter exercise their rights with respect to the remaining
Escrow Property.
3.3 No Effect on the Acquisition Agreement or the Lease Agreement. As between
the Parties only, nothing in this Section 3 shall be deemed to modify the rights
and obligations of the Parties under the Acquisition Agreement or the Lease
Agreement. The Parties agree as between themselves to follow the Acquisition
Agreement and the Lease Agreement, as applicable, and valuations set forth
therein, with respect to determination of the making of any claim herein, or any
request for disbursement of the Escrow Property, and further agree that although
the Escrow Agent shall have no responsibility for determining whether or not
they have done so, any disagreement between the Parties as to whether such
proper valuations have been followed shall be treated as a dispute for purposes
of this Section 3 and shall be subject to resolution in accordance with the
terms of this Agreement. In addition, the Parties shall not encumber the Escrow
Property or allow any lien to suffer to exist with respect thereto.
 

 
 
3.4 Agreement for Sole Benefit of Escrow Agent and the Parties. This Agreement
and the rights and benefits created by it are for the sole and exclusive benefit
of the Escrow Agent and the Parties and, without limiting the generality of the
foregoing, this Agreement shall not be deemed to be for the direct or indirect
benefit of any third party.
3.5 No Liens. The Buyer and the Sellers shall not create, incur, assume or
suffer to exist any lien or encumbrances upon any of the Escrow Property.
4.            Right to Interplead. The Escrow Agent shall provide written Claim
Notice to all Parties forty-eight (48) hours prior to the release of any Escrow
Property. If, after delivery of such Claim Notice, the Escrow Agent receives a
Disputed Claim Notice from the disputing Party, Escrow Agent may either (a)
continue to hold the Escrow Property in accordance with Section 2 above, or (b)
file an action or bill in interpleader, or similar action for such purpose, the
cost thereof to be borne by the moving party and reimbursed, if applicable by
whichever of the Parties is the losing Party, in a court of competent
jurisdiction as set forth herein, and pay the Escrow Property into said court,
less escrow fees and costs, in which event, Escrow Agent’s duties,
responsibilities and liabilities with respect to the Escrow Property and the
proceeds therefrom and this Agreement shall terminate, without liability to
Escrow Agent.
5.            Duties of the Escrow Agent.
5.1 Generally. The Escrow Agent is acting hereunder as escrow agent only and
shall not be responsible or liable in any manner for the sufficiency,
correctness, genuineness or validity of any document provided to the Escrow
Agent except and only to the extent expressly provided in this Agreement. The
Escrow Agent shall have no responsibility to act except to dispose of the Escrow
Property as provided in this Agreement. The Escrow Agent is authorized to act
upon any document believed by it to be genuine and to be signed by the person
purported to have signed it, and will incur no liability in so acting. Upon
delivery or deposit of the Escrow Property in accordance with the terms of this
Agreement (including a deposit of the Escrow Property in a court of competent
jurisdiction), the Escrow Agent shall be discharged from any liability or
responsibility therefor and shall have no further obligations hereunder. The
Escrow Agent may cease to serve at any time without incurring any liability
hereunder.
5.2 Exculpation of Escrow Agent. The Parties, for themselves and any of their
assigns or successors in interest, hereby waive any suit, claim, demand and
cause of action of any kind which any or all of them may have or hereafter
assert against the Escrow Agent with respect to the execution or performance by
the Escrow Agent of its duties under this Agreement, unless such suit, claim,
demand or cause of action is based upon the willful misconduct of the Escrow
Agent. If any Party asserts a claim against the Escrow Agent concerning the
Escrow Property, then the Party asserting such claim shall indemnify and hold
harmless the Escrow Agent for its costs (including attorneys’ fees and costs of
suit) in connection therewith if the Escrow Agent successfully defends such
claim. The Parties agree that the Escrow Agent shall not be liable for any error
of judgment or for any act done or omitted by it in good faith, or for anything
which it may, in good faith, do or refrain from doing in connection with this
Agreement.
 

 
5.3 Written Instructions. The Parties agree to sign and deliver such written
instructions to the Escrow Agent as may be necessary to cause release of the
Escrow Property pursuant to the terms of this Agreement or that the Escrow Agent
may request to clarify or confirm the terms under which the Escrow Agent is to
hold and/or disburse the Escrow Property (or any portion thereof).
5.4 Accounting. The Escrow Agent shall under no circumstances be compelled to
furnish a formal accounting for the Escrow Property;provided that the Escrow
Agent shall be required to notify the Parties as to the distribution amounts or
disbursement details of the Escrow Property.
5.5 Inability of Designated Escrow Agent to Serve. In the event that the Escrow
Agent designated herein is for any reason unable or unwilling to serve or to
continue to serve as escrow agent, the parties shall choose a mutually agreeable
new escrow agent. The new escrow agent shall have all of the rights and perform
all of the duties and obligations of the Escrow Agent set forth in this
Agreement, provided that no person or entity shall serve as escrow agent unless
he has executed a consent to abide by the terms of this Agreement applicable to
the Escrow Agent and the Escrow Property. If the Parties fail to designate a new
escrow agent within ten (10) business days after notice by the Escrow Agent of
its resignation, the Escrow Agent shall be free to resign and to pick a
substitute escrow agent of its choice (in its sole discretion); provided,
however, such substitute escrow agent shall be a commercial bank or trust
company organized under the laws of the United States of America or any state
thereof, or an attorney or law firm or a certified public accountant or public
accounting firm, licensed to practice in the State of New Jersey.
5.6 Costs and Expenses. Escrow Agent shall act in such capacity without charging
a fee. However, the Parent and the Buyer shall be responsible for all reasonable
expenses, disbursements and advances incurred or made by Escrow Agent in
connection with the performance of its duties under this Agreement, except as
expressly provided to the contrary in Sections 4 and 5.2 above.
5.7 Continued Representation. The Parties agree that neither the designation of
Chiaia & Associates, LLC, as Escrow Agent nor its performance of its duties
hereunder shall disqualify any attorney or the Firm, or any of its attorneys
from representing the Parties, or any of its affiliates, in connection with this
Agreement, or any other matter. The Parties hereby waive any conflict of
interest arising from such continued legal representation and acknowledge that
they have been advised to consult with independent legal counsel in connection
with this waiver.
 

 
 
6.            Miscellaneous.
6.1 Notices, Etc. All notices, requests, demands and other communication
hereunder shall be in writing, shall be given simultaneously to all Parties
hereunder and the Escrow Agent and shall be deemed to be given when given by any
of the means provided in the Acquisition Agreement, the terms of which are
hereby incorporated herein by this reference. Notices to the Escrow Agent shall
be delivered to the attention of John F. Chiaia, Esq., at Chiaia & Associates,
LLC at the address stated above, email: chiaialaw@gmail.com.
6.2 Construction, Entire Agreement. The interpretation and construction of this
Agreement and the conduct of the parties hereunder shall be governed by the laws
of the State of New Jersey, without giving effect to principles of conflicts of
law thereof. As between the Escrow Agent on the one hand and the Parties on the
other, this Escrow Agreement contains all the agreements between the parties
hereto with respect to the matters referred to herein.
6.3 Amendment. Any modification or amendment of this Agreement shall be in
writing and signed by each of the Parties and the Escrow Agent. Without limiting
the generality of the foregoing, no modification or rescission of the terms of
this Agreement and/or Escrow Agent’s responsibilities hereunder shall be
effective or binding upon the Escrow Agent unless and until consented to by
Escrow Agent in writing.
6.4 Counterparts; Electronic Transmission. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument. An original
signature transmitted by facsimile or other form of electronic transmission,
including but not limited to a .pdf file, shall be deemed an original for all
purposes of this Agreement.
6.5 Parties Bound; No Third-Party Rights. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and
permitted assigns. The terms and provisions of this Agreement relating to the
Escrow Property shall create no right in any person, firm or corporation other
than the Parties and the Escrow Agent, and their respective successors and
permitted assigns, and no third party shall have the right to enforce or benefit
from the terms hereof.
6.6 Counting Time. Should any date, on or before which the performance of any
act (including the making of any payment) is required under the terms hereof,
fall on a Saturday, Sunday, or a federal holiday, the date for performance shall
be extended to and shall occur on the next succeeding business day.
 

 
6.7 Severability of Clauses. Each clause or term of this Agreement is severable
from the entire agreement, and if any clause or term is declared invalid, the
remaining clauses or terms shall remain in effect.
6.8 No Advice from the Escrow Agent. The Escrow Agent shall not be called upon
to advise any party on the benefit or detriment in taking or refraining from any
action with respect to any funds escrowed under this Agreement.
6.9 No Waiver of Noncompliance. No failure of any party to this agreement to
exercise any power or right granted under this agreement, or to insist upon
strict compliance by any other party of any obligation under this agreement, and
no custom or practice of any party with regard to the terms of performance
hereof, shall constitute a waiver of the rights of such party to demand full and
exact compliance with the terms of this Agreement.
6.10 Titles to Paragraphs for Convenience Only. The titles to the paragraphs in
this agreement are used solely for the convenience of the parties to this
agreement and do not constitute part of this Agreement.
 
[Signature Page Follows]
 
 

 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
or caused these presents to be signed by their proper officers and caused their
proper corporate seal to be hereto affixed, the day and year first above
written.
 
GARY GIORDANO,
As Seller
By:__________________________________
 
THOMAS GIORDANO,
As Seller
By:__________________________________
 
25 VAN KEUREN, LLC
By:__________________________________
     Name: Gary Giordano
     Title:
CLEANTECH BIOFUELS, INC.
 
By:__________________________________
     Name:                    Edward P. Hennessey
     Title:                      Chief Executive Officer
ESCROW AGENT:
CHIAIA & Associates, LLC
By:__________________________________
     Name:                    John F. Chiaia, Esq.
     Title:                      Escrow Agent
 

 
 
OWNERSHIP ESCROW AUTHORIZATION FORM
DATE: ___________________
 
OWNER(S):        
__________________________                                                                             
OWNERSHIP INTEREST: __________
ADDRESS:          __________________________
 
__________________________
__________________________
CONTACT:         
__________________________                                                            
                  PHONE #:   ________________________
 
REASON FOR TRANSFER:

______________________________________________________________________________

______________________________________________________

 
 
SPECIAL INSTRUCTIONS: _____________________________________________________

 
______________________________________________________________________________
 
[Approvals and Signature Page follows]
 

 
OWNERSHIP ESCROW AUTHORIZATION FORM
DATE: ___________________
 
APPROVALS:                                                 SELLERS
 
 
_____________________________________
Gary Giordano
 
 
_____________________________________
Thomas Giordano
 
 
VAN KEUREN, LLC
 
 
By:__________________________________
     Name
     Title:
CLEANTECH BIOFUELS, INC.
 
 
By:__________________________________
     Name:
     Title:
 
 
 
 
 

 
EXHIBIT C
FORM OF PREFERENTIAL TIPPING FEE AGREEMENT
Preferential Tipping Fee Agreement
This Preferential Tipping Fee Agreement, dated as of June 23, 2016 (this
“Preferential Tipping Fee Agreement”), is made by and among Gary Giordano,
residing at 215 Squan Beach Drive, Mantoloking, NJ 08738 and Thomas Giordano,
residing at 31 8th Street, North Arlington, NJ 07031 (including any Affiliates,
together the “Seller”), 25 Van Keuren LLC, a New Jersey limited liability
corporation (“Van Keuren” or the “Applicant”), CleanTech Biofuels, Inc., a
Delaware corporation (the “Parent”), and a wholl-owned subsidiary of the Parent
(the “Buyer”), pursuant to Section 2.2(b)(v) of the Acquisition Agreement dated
as of June 15, 2016 by and among the Seller, Van Keuren, the Buyer and the
Parent (the “Acquisition Agreement”). All capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Acquisition
Agreement.
The Buyer intends to develop, construct and operate a solid waste transfer
station and material recovery facility on the Site. The Buyer will lease the
Site from the Site Owner pursuant to the Lease Agreement. As part of the
consideration for the transactions contemplated by the Acquisition Agreement,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
Section 12.1                                DEFINITIONS. THE FOLLOWING TERMS
USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS FOR ALL PURPOSES OF
THIS PREFERENTIAL TIPPING FEE AGREEMENT:
“Preferential Tipping Fee” shall mean the Weighted Average Tipping Fee minus
$5.00.
 
“Weighted Average Tipping Fee” shall mean, for any calendar year, the result of
the sum of TF multiplied by W for each price charged by the Buyer at the TS/MRF,
where:
TF = the tipping fee charged to a customer.
W = with respect to the TF charged to any such customer, the amount in tons of
garbage dumped at the TS/MRF expressed as a percentage of the total amount of
garbage dumped at the TS/MRF in any particular calendar year.
 
For purposes of this calculation, the Buyer may aggregate the total amount of
garbage tonnage accepted at any particular price point.
 
Section 12.2                                Timing. The Weighted Average Tipping
Fee and the Preferential Tipping Fee shall be calculated once annually using
data from the prior calendar year. The Buyer shall complete such calculations on
or before March 1st of each year.
 

 
 
Section 12.3                                Agreement. (a) Once the TS/MRF is
fully operational, the Buyer will accept up to two hundred fifty (250) tons per
day of municipal solid waste from one or more entities controlled by the Seller.
The Buyer will charge the Seller (or the entity owned or controlled by the
Seller), and the Seller shall pay, the Preferential Tipping Fee for the right to
dump such waste. If the Buyer is not operating the TS/MRF for any reason, this
Agreement shall be null and void, and have no force or effect.
Section 12.4                                Governing Law. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
Jersey, without regard to principles of conflicts of laws.
 
[Signature Page Follows]
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Preferential Tipping
Fee Agreement as of the date first above written.
 
SELLERS:
GARY GIORDANO
 
____________________________________________

 
 
 
 
THOMAS GIORDANO
 
____________________________________________ 

 
 
 
 
APPLICANT:
25 VAN KEUREN LLC
 
By: ________________________________________

Name:
Title:
 
 
BUYER:
CLEANTECH BIOFUELS, INC.
 
By:________________________________ 
Name: Edward P. Hennessey
Title: Chairman and Chief Executive
                 Officer
 
 
 
 
 
 
 

 
EXHIBIT D
FORM OF LEASE OPTION AGREEMENT
LEASE OPTION AGREEMENT
 
This LEASE OPTION AGREEMENT (this “Agreement”), dated as of this 23rd day of
June, 2016, is made by and among 160 James Avenue, LLC, a New Jersey limited
liability company (the “Landlord”), CleanTech Biofuels, Inc., a Delaware
corporation (the “Parent”), and a wholly-owned subsidiary of the Parent (the
“Buyer”, and together with the Parent, “CleanTech”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Acquisition Agreement defined below.
RECITALS:
WHEREAS, pursuant to the Acquisition Agreement, CleanTech acquired ninety-nine
percent (99%) of the ownership interests of Van Keuren;
WHEREAS, the Landlord owns a parcel of real property located at 25 James Avenue
in the City of Jersey City, in the State of New Jersey (the “Site”);
WHEREAS, Van Keuren has received a solid waste facility plan inclusion from the
New Jersey Meadowlands Commission (the “NJMC”) to operate a transfer station and
material recovery facility on the Site (the “TS/MRF”);
WHEREAS, Van Keuren intends to seek the necessary approvals from the New Jersey
Department of Environmental Protection (the “NJ DEP”) to operate the TS/MRF; and
WHEREAS, the CleanTech, through Van Keuren or another entity of its choosing as
sub-lessor, intends to lease the Site from the following receipt of the
Threshold Permit and Approval (as defined below) from the NJ DEP.
NOW THEREFORE, in consideration of the mutual covenants contained herein and of
other good and valuable consideration pursuant to this Agreement and the
Acquisition Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
DEFINITIONS
Definitions. The terms defined in this Section 1.1, whenever used herein, shall
have the following meanings for all purposes of this Agreement:
“Acquisition Agreement” shall mean the Acquisition Agreement, dated the date
hereof, by and among Gary Giordano, residing 215 Squan Beach Drive, Mantoloking,
NJ 08738 and Thomas Giordano, residing at 31 8th Street, North Arlington, NJ
07031, including any of their respective affiliates, as the Sellers, 25 Van
Keuren LLC, a New Jersey limited liability company, and CleanTech Biofuels,
Inc., a Missouri corporation, as the Parent, and the Buyer.
 

 
 
“Environmental Report” shall mean a report prepared for, and at the sole expense
of, CleanTech by a firm qualified to assess the environmental condition of the
Site.
“Lease Option” shall have the meaning set forth in Section 2.1.
“Option Date” shall have the meaning set forth in Section 2.1.
“Threshold Permit and Approval” shall mean a New Jersey Solid Waste Facility
Permit for the Site issued by the NJ DEP.
All other capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to such terms in the Acquisition Agreement.

OPTION TO LEASE
Option to Lease. The Landlord hereby grants CleanTech (including any affiliate
of CleanTech) the right, but not the obligation (the “Lease Option”), to enter
into the Lease Agreement on or before the date that is the 30th day following
the date that the Threshold Permit and Approval is issued by the NJ DEP (the
“Option Date”).
Environmental Report. Landlord hereby consents to allow CleanTech to conduct an
environmental review of the Site. Landlord shall provide access to the Site to
CleanTech and any firm or firms engaged by CleanTech, at reasonable times and
upon reasonable notice, so that such firms can prepare an Environmental Report
for CleanTech. Such access shall be allowed from the date hereof and shall
terminate on the Option Date.
Exercise of the Lease Option. To validly exercise the Lease Option, CleanTech
shall give written notice to the Landlord on or before 5:00 p.m. (Eastern Time)
on the Option stating that CleanTech is exercising the Lease Option. Such
written notice shall be sent to the Landlord in the manner and form provided in
Section 3.4.
MISCELLANEOUS
Waivers and Amendments. This Agreement may be amended, and the terms hereof may
be waived, only by a written instrument signed by each of the parties or, in the
case of a waiver, by the party or parties waiving compliance. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege, nor any single or partial exercise of any such
right, power or privilege preclude any further exercise thereof or the exercise
of any other such right, power or privilege.
Entire Agreement; Assignment. This Agreement (which term shall be deemed to
include the exhibits and schedules hereto) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, among the parties or
any of them with respect to the subject matter hereof. This Agreement may not be
assigned by any party hereto without the consent of every other party.
 

 
 
Severability. If any term or other provision of this Agreement is determined by
a court of competent jurisdiction to be invalid, illegal or incapable of being
enforced under any rule of applicable law or public policy, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated herein are not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.
Notices.
All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (1) when delivered by hand (with written confirmation of receipt); (2)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (3) on the date sent by facsimile or e-mail of a
document in .pdf or similar format (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next business day if
sent after normal business hours of the recipient; or (4) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.
All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile or similar writing) and shall be given:
if to CleanTech, to:
CleanTech Biofuels, Inc.
7386 Pershing Avenue
St. Louis, MO 63130
Attention: Edward P. Hennessey, Chairman and CEO
Fax: (314) 802-8675
E-mail: ed.hennessey@cleantechbiofuels.net
 
if to Sellers, to:
160 James Avenue LLC
3 New York Avenue
Jersey City, NJ 02307
Attention: Gary Giordano
Fax: (201) 420-9215
E-mail: ggiordano@galaxyrecycling.com
 

 
 
with a copy to (which shall not constitute notice):
Chiaia & Associates, LLC
277 Fairfield Avenue, Suite 120
Fairfield, NJ 07004
Attention: John F. Chiaia
Fax: 
(201) 299-2540
E-mail: chiaialaw@gmail.com
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without regard to principles of
conflicts of laws.
Publicity. The Landlord acknowledges that CleanTech will make one or more public
announcements relating to the transactions contemplated by this Agreement.
Except as otherwise may be required by applicable law, for so long as this
Agreement is in effect, Landlord shall not issue or cause the publication of any
press release or other public announcement with respect to the transactions
contemplated by this Agreement without the express prior written approval of
CleanTech, which consent shall not be unreasonably withheld or delayed.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. A facsimile, telecopy, .pdf or similar format or
other reproduction of this Agreement may be executed by one or more parties
hereto and delivered by such party by facsimile or any similar electronic
transmission device or technology pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes of this Agreement. At
the request of any party, all parties hereto agree to execute and deliver an
original of this Agreement as well as any facsimile, telecopy or other
electronic reproduction hereof.
Expenses. Whether or not the transactions contemplated by this Agreement are
consummated, and except as otherwise expressly set forth herein, all legal and
other costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses;provided, however, that in the event of a dispute between the parties
in connection with this Agreement and the transactions contemplated hereby, each
of the parties hereto hereby agrees that the prevailing party shall be entitled
to reimbursement by the other party of reasonable legal fees and expenses
incurred in connection with any action or proceeding.
Affiliate Liability. Neither any direct or indirect holder of equity interests
in Sellers, nor any present, past or future director, officer, employee, agent,
manager, member, partner or Affiliate of Sellers or of any such holder, shall
have any liability or obligation of any nature whatsoever under or in connection
with this Agreement or the transaction contemplated by this Agreement, and
CleanTech hereby waives and releases all claims of such liability and/or
obligation.
 

 
 
Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and nothing in this Agreement, express or
implied, is intended by or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
Interpretation.
No reference in this Agreement to “commercially reasonable efforts” shall
require a Person obligated to use such efforts to incur out-of-pocket expenses
or indebtedness.
Each of the parties acknowledges that it has been represented by independent
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed the same with consent and
upon the advice of said independent counsel. Each party and its counsel
cooperated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto shall be deemed the work product of the parties and may
not be construed against any party by reason of its preparation. Accordingly,
any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any party that drafted the Agreement is of
no application and is hereby expressly waived.
 
 
[Signature Page Follows]
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLERS:
GARY GIORDANO
 
By:_________________________________________
 
 
THOMAS GIORDANO
 
By:_________________________________________
 
 
LANDLORD:
160 JAMES AVENUE, LLC
 
By:_________________________________________
      Name:
      Title:
 
 
PARENT AND BUYER:
CLEANTECH BIOFUELS, INC.
 
By:_________________________________________
      Name: Edward P. Hennessey
      Title: Chairman and Chief Executive Officer
 
 
